Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 1 of 72




                             ____________________

                          No. 3:16-CV-595-CWR-LRA

       CLARENCE JAMISON,
                                                                     Plaintiff,

                                          v.

       NICK MCCLENDON,
       In his individual capacity,
                                                                   Defendant.
                             ____________________

                    ORDER GRANTING QUALIFIED IMMUNITY
                           ____________________

           Before CARLTON W. REEVES, District Judge.
       Clarence Jamison wasn’t jaywalking. 1
       He wasn’t outside playing with a toy gun. 2


       1That was Michael Brown. See Max Ehrenfreund, The risks of walking while
       black in Ferguson, WASH. POST (Mar. 4, 2015).
       2That was 12-year-old Tamir Rice. See Zola Ray, This Is The Toy Gun That
       Got Tamir Rice Killed 3 Years Ago Today, NEWSWEEK (Nov. 22, 2017).
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 2 of 72




       He didn’t look like a “suspicious person.” 3
       He wasn’t suspected of “selling loose, untaxed cigarettes.” 4
       He wasn’t suspected of passing a counterfeit $20 bill. 5
       He didn’t look like anyone suspected of a crime. 6
       He wasn’t mentally ill and in need of help. 7
       He wasn’t assisting an autistic patient who had wandered
       away from a group home. 8




       3That was Elijah McClain. See Claire Lampen, What We Know About the
       Killing of Elijah McClain, THE CUT (July 5, 2020).
       4 That was Eric Garner. See Assoc. Press, From Eric Garner's death to firing
       of NYPD officer: A timeline of key events, USA TODAY (Aug. 20, 2019).
       5That was George Floyd. See Jemima McEvoy, New Transcripts Reveal How
       Suspicion Over Counterfeit Money Escalated Into The Death Of George Floyd,
       FORBES (July 8, 2020).
       6That was Philando Castile and Tony McDade. See Andy Mannix, Police
       audio: Officer stopped Philando Castile on robbery suspicion, STAR TRIB. (July
       12, 2016); Meredith Deliso, LGBTQ community calls for justice after Tony
       McDade, a black trans man, shot and killed by police, ABC NEWS (June 2, 2020).
       7 That was Jason Harrison. See Byron Pitts et al., The Deadly Consequences
       When Police Lack Proper Training to Handle Mental Illness Calls, ABC NEWS
       (Sept. 30, 2015).
       8 That was Charles Kinsey. See Florida policeman shoots autistic man’s un-
       armed black therapist, BBC (July 21, 2016).




                                             2
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 3 of 72




       He wasn’t walking home from an after-school job. 9
       He wasn’t walking back from a restaurant. 10
       He wasn’t hanging out on a college campus. 11
       He wasn’t standing outside of his apartment. 12
       He wasn’t inside his apartment eating ice cream. 13
       He wasn’t sleeping in his bed. 14
       He wasn’t sleeping in his car. 15

       9 That was 17-year-old James Earl Green. See Robert Luckett, In 50 Years
       from Gibbs-Green Deaths to Ahmaud Arbery Killing, White Supremacy Still
       Lives, JACKSON FREE PRESS (May 8, 2020); see also Robert Luckett, 50 Years
       Ago, Police Fired on Students at a Historically Black College, N.Y. TIMES (May
       14, 2020); Rachel James-Terry & L.A. Warren, ‘All hell broke loose’: Memories
       still vivid of Jackson State shooting 50 years ago, CLARION LEDGER (May 15,
       2020).
        That was Ben Brown. See Notice to Close File, U.S. DEP’T OF JUSTICE, CIVIL
       10

       RIGHTS DIV. (Mar. 24, 2017), available at https://www.justice.gov/crt/case-
       document/benjamin-brown-notice-close-file; see also Jackson State Univ.,
       Center for University-Based Development, The Life of Benjamin Brown, 50
       Years Later, W. JACKSON (May 11, 2017).
       11   That was Phillip Gibbs. See James-Terry & Warren, supra.
       12That was Amadou Diallo. See Police fired 41 shots when they killed Amadou
       Diallo. His mom hopes today's protests will bring change., CBS NEWS (June 9,
       2020).
       13 That was Botham Jean. See Bill Hutchinson, Death of an innocent man:
       Timeline of wrong-apartment murder trial of Amber Guyger, ABC NEWS (Oct.
       2, 2019).
       14That was Breonna Taylor. See Amina Elahi, 'Sleeping While Black': Louis-
       ville Police Kill Unarmed Black Woman, NPR (May 13, 2020).
       15That was Rayshard Brooks. See Jacob Sullum, Was the Shooting of Ray-
       shard Brooks 'Lawful but Awful'?, REASON (June 15, 2020).




                                             3
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 4 of 72




       He didn’t make an “improper lane change.” 16
       He didn’t have a broken tail light. 17
       He wasn’t driving over the speed limit. 18
       He wasn’t driving under the speed limit. 19
       No, Clarence Jamison was a Black man driving a Mercedes
       convertible.
       As he made his way home to South Carolina from a vacation
       in Arizona, Jamison was pulled over and subjected to one
       hundred and ten minutes of an armed police oﬃcer badger-
       ing him, pressuring him, lying to him, and then searching his
       car top-to-bottom for drugs.
       Nothing was found. Jamison isn’t a drug courier. He’s a
       welder.
       Unsatisﬁed, the oﬃcer then brought out a canine to sniﬀ the
       car. The dog found nothing. So nearly two hours after it
       started, the oﬃcer left Jamison by the side of the road to put
       his car back together.



        That was Sandra Bland. See Ben Mathis-Lilley & Elliott Hannon, A Black
       16

       Woman Named Sandra Bland Got Pulled Over in Texas and Died in Jail Three
       Days Later. Why?, SLATE (July 16, 2015).
       17That was Walter Scott. See Michael E. Miller et al., How a cellphone video
       led to murder charges against a cop in North Charleston, S.C., WASH. POST
       (Apr. 8, 2015).
       18That was Hannah Fizer. See Luke Nozicka, ‘Where’s the gun?’: Family of
       Sedalia woman killed by deputy skeptical of narrative, KANSAS CITY STAR (June
       15, 2020).
       19 That was Ace Perry. See Jodi Leese Glusco, Run-in with Sampson deputy
       leaves driver feeling unsafe, WRAL (Feb. 14, 2020).




                                            4
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 5 of 72




       Thankfully, Jamison left the stop with his life. Too many oth-
       ers have not. 20
       The Constitution says everyone is entitled to equal protection
       of the law – even at the hands of law enforcement. Over the
       decades, however, judges have invented a legal doctrine to
       protect law enforcement oﬃcers from having to face any con-
       sequences for wrongdoing. The doctrine is called “qualiﬁed
       immunity.” In real life it operates like absolute immunity.
       In a recent qualiﬁed immunity case, the Fourth Circuit wrote:
               Although we recognize that our police oﬃcers
               are often asked to make split-second decisions,
               we expect them to do so with respect for the dig-
               nity and worth of black lives. 21
       This Court agrees. Tragically, thousands have died at the
       hands of law enforcement over the years, and the death toll
       continues to rise. 22 Countless more have suﬀered from other


       20See, e.g., Mike Baker et al., Three Words. 70 cases. The tragic History of ‘I
       Can’t Breathe.’, N.Y. TIMES (June 29, 2020) (discussing the deaths of Eric
       Garner, George Floyd, and 68 other people killed while in law enforce-
       ment custody whose last words included the statement, “I can’t breathe.”).
       21Estate of Jones v. City of Martinsburg, W. Virginia, 961 F.3d 661, 673 (4th
       Cir. 2020), as amended (June 10, 2020).
       22 Mark Berman et al., Protests spread over police shootings. Police promised
       reforms. Every year, they still shoot and kill nearly 1,000 people., WASH. POST
       (June 8, 2020) (“Since 2015, police have shot and killed 5,400 people.”); see
       also Alicia Victoria Lozano, Fatal Encounters: One man is tracking every of-
       ficer-involved killing in the U.S., NBC NEWS (July 11, 2020), (“As of July 10,
       Fatal Encounters lists more than 28,400 deaths dating to Jan. 1, 2000. The
       entries include both headline-making cases and thousands of lesser-
       known deaths.”).




                                             5
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 6 of 72




       forms of abuse and misconduct by police. 23 Qualiﬁed immun-
       ity has served as a shield for these oﬃcers, protecting them
       from accountability.
       This Court is required to apply the law as stated by the Su-
       preme Court. Under that law, the oﬃcer who transformed a
       short traﬃc stop into an almost two-hour, life-altering ordeal
       is entitled to qualiﬁed immunity. The oﬃcer’s motion seeking
       as much is therefore granted.
       But let us not be fooled by legal jargon. Immunity is not exon-
       eration. And the harm in this case to one man sheds light on
       the harm done to the nation by this manufactured doctrine.
       As the Fourth Circuit concluded, “This has to stop.” 24
                    I.       Factual and Procedural Background 25
       On July 29, 2013, Clarence Jamison was on his way home to
       Neeses, South Carolina after vacationing in Phoenix, Arizona.
       Jamison was driving on Interstate 20 in a 2001 Mercedes-Benz
       CLK-Class convertible. He had purchased the vehicle 13 days
       before from a car dealer in Pennsylvania.



       23See, e.g., Jamie Kalven, Invisible Institute Relaunches The Citizens Police
       Data Project, THE INTERCEPT (Aug. 16, 2018) (discussing “a public database
       containing the disciplinary histories of Chicago police officers . . . . It in-
       cludes more than 240,000 allegations of misconduct involving more than
       22,000 Chicago police officers over a 50-year period.”); Andrea J. Ritchie,
       How some cops use the badge to commit sex crimes, WASH. POST (Jan. 12., 2018)
       (“According to a 2010 Cato Institute review, sexual misconduct is the sec-
       ond-most-frequently reported form of police misconduct, after excessive
       force.”).
       24   Estate of Jones, 961 F.3d at 673.
       25   The facts are drawn from the parties’ depositions.




                                                6
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 7 of 72




       As Jamison drove through Pelahatchie, Mississippi, he passed
       Officer Nick McClendon, a white officer with the Richland
       Police Department, who was parked in a patrol car on the
       right shoulder. 26 Officer McClendon says he decided to stop
       Jamison because the temporary tag on his car was “folded
       over to where [he] couldn’t see it.” Officer McClendon pulled
       behind Jamison and flashed his blue lights. Jamison immedi-
       ately pulled over to the right shoulder. 27
       As Officer McClendon approached the passenger side of
       Jamison’s car, Jamison rolled down the passenger side win-
       dow. Officer McClendon began to speak with Jamison when
       he reached the window. According to McClendon, he noticed
       that Jamison had recently purchased his car in Pennsylvania,
       and Jamison told him that he was traveling from “Vegas or
       Arizona.”
       Officer McClendon asked Jamison for “his license, insurance,
       [and] the paperwork on the vehicle because it didn’t have a
       tag.” Jamison provided his bill of sale, insurance, and South
       Carolina driver’s license. Officer McClendon returned to his
       car to conduct a background check using the El Paso Intelli-
       gence Center (“EPIC”). The EPIC check came back clear im-
       mediately. Officer McLendon then contacted the National
       Criminal Information Center (“NCIC”) and asked the dis-
       patcher to run a criminal history on Jamison as well as the
       VIN on his car.


       26That night, Officer McClendon was working in Pelahatchie pursuant to
       an interlocal agreement between the Richland and Pelahatchie Police De-
       partments.
       27Jamison testified that there were two other officers on the scene. The
       record does not contain any evidence from these individuals.




                                          7
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 8 of 72




       According to Officer McClendon, he walked back to the pas-
       senger side of Jamison’s car before hearing from NCIC. 28 He
       later admitted in his deposition that his goal when he re-
       turned to Jamison’s car was to obtain consent to search the
       car. Once he reached the passenger side window, Officer
       McClendon returned Jamison’s documents and struck up a
       conversation without mentioning that the EPIC background
       check came back clear. Thinking he was free to go after receiv-
       ing his documents, Jamison says he prepared to leave.
       This is where the two men’s recounting of the facts diverges.
       According to Officer McClendon, he asked Jamison if he
       could search his car. Jamison asked him, “For what?” Officer
       McClendon says he responded, “to search for illegal narcot-
       ics, weapons, large amounts of money, anything illegal,” and
       that Jamison simply gave his consent for the search.
       According to Jamison, however, as he prepared to leave, Of-
       ficer McClendon put his hand over the passenger door thresh-
       old of Jamison’s car and told him to, “Hold on a minute.” Of-
       ficer McClendon then asked Jamison – for the first time – if he
       could search Jamison’s car. “For what?” Jamison replied. Of-
       ficer McClendon changed the conversation, asking him what
       he did for a living. They discussed Jamison’s work as a
       welder.
       Officer McClendon asked Jamison – for the second time – if
       he could search the car. Jamison again asked, “For what?” Of-
       ficer McClendon said he had received a phone call reporting



       28 This part of Officer McClendon’s testimony is undisputed. Jamison tes-
       tified that he did not know if Officer McClendon heard back from NCIC
       prior to returning to Jamison’s car.




                                          8
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 9 of 72




       that there were 10 kilos of cocaine in Jamison’s car. 29 That was
       a lie. Jamison did not consent to the search.
       Officer McClendon then made a third request to search the
       car. Jamison responded, “there is nothing in my car.” They
       started talking about officers “planting stuff” in people’s cars.
       At this point, Officer McClendon “scrunched down,” placed
       his hand into the car, and patted the inside of the passenger
       door. As he did this, Officer McClendon made his fourth re-
       quest saying, “Come on, man. Let me search your car.” Officer
       McClendon moved his arm further into the car at this point,
       while patting it with his hand.
       As if four asks were not enough, Officer McClendon then
       made his fifth and final request. He lied again, “I need to
       search your car . . . because I got the phone call [about] 10 kilos
       of cocaine.”
       Jamison would later explain that he was “tired of talking to
       [Officer McClendon].” Jamison kept telling the officer that
       there was nothing in the car, and the officer refused to listen.
       Officer McClendon kept at it. He told Jamison that even if he
       found a “roach,” 30 he would ignore it and let Jamison go. The
       conversation became “heated.” Jamison became frustrated
       and gave up. He told Officer McClendon, “As long as I can
       see what you’re doing you can search the vehicle.”
       Officer McClendon remembers patting Jamison down after he
       exited the car. Both agree that Officer McClendon directed
       Jamison to stand in front of the patrol car, which allowed

       29   Officer McClendon denies saying such a thing.
       30“A ‘roach’ is what remains after a joint, blunt, or marijuana cigarette has
       been smoked. It is akin to a cigarette butt.” United States v. Abernathy, 843
       F.3d 243, 247 n.1 (6th Cir. 2016) (citation omitted).



                                            9
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 10 of 72




       Jamison to see the search. As Jamison walked from his vehicle
       to the patrol car parked behind, he remembers asking Officer
       McClendon why he was stopped. Officer McClendon said it
       was because his license plate – a cardboard temporary tag
       from the car dealership – was “folded up.” In his deposition,
       the Officer would later explain, “When you got these two
       bolts in and you’re driving 65 miles an hour down the high-
       way, it’s going to flap up where you can’t see it.” Jamison tes-
       tified, however, that it was not curled up and “had four
       screws in it.” 31
       Officer McClendon later testified that he searched Jamison’s
       car “from the engine compartment to the trunk to the under-
       carriage to underneath the engine to the back seats to any-
       where to account for all the voids inside the vehicle.”
       As he started the search, NCIC dispatch called and flagged a
       discrepancy about whether Jamison’s license was suspended.
       Officer McClendon told the dispatcher to search Jamison’s
       driving history, which should have told them the status of
       Jamison’s license. NCIC eventually discovered that Jamison’s
       license was clear, although it is not apparent from the record
       when Officer McClendon heard back from the dispatcher.
       According to Jamison, Officer McClendon continued speak-
       ing to Jamison during the search. He brought up “the 10 kilos
       of cocaine,” asserted that the car was stolen, asked Jamison
       how many vehicles he owned, and claimed that Jamison did
       not have insurance on the car. Jamison kept saying that there
       was nothing in his car. At one point, Jamison heard a “pow”


       31When Officer McClendon was shown the cardboard tag during his dep-
       osition, it showed no signs of being creased. The officer claimed that it
       either could have folded without creasing or that someone had ironed out
       the crease.



                                          10
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 11 of 72




       that “sounded like a rock” coming from inside the car, so he
       walked up to the car to see what had caused the noise. Officer
       McClendon told him to “Get back in front of my car.” During
       the search, Jamison also requested to go to the bathroom sev-
       eral times, which Officer McClendon allowed.
       Officer McClendon admitted in his deposition that he did not
       find “anything suspicious whatsoever.” However, he asked
       Jamison if he could “deploy [his] canine.” Jamison says he in-
       itially refused. Officer McClendon asked again, though, and
       Jamison relented, saying “Yes, go ahead.” Officer McClendon
       “deployed [his] dog around the vehicle.” The dog gave no in-
       dication, “so it confirmed that there was nothing inside the
       vehicle.”
       Before leaving, Officer McClendon asked Jamison to check his
       car to see if there was any damage. He gave Jamison a flash-
       light and told Jamison that he would pay for anything that
       was damaged. Jamison – who says he was tired – looked on
       the driver’s side of the car and on the backseat, told Officer
       McClendon that he did not see anything, and returned the
       flashlight within a minute.
       In total, the stop lasted one hour and 50 minutes. 32



       32This explains why he was tired. Here he was, standing on the side of a
       busy interstate at night for almost two hours against his will so Officer
       McClendon could satisfy his goal of searching Jamison’s vehicle. In that
       amount of time, Dorothy and Toto could have made it up and down the
       yellow brick road and back to Kansas. See Lee Pfeiffer, The Wizard of Oz,
       ENCYCLOPEDIA BRITANNICA (Mar. 19, 2010) (noting the 101-minute run
       time of the 1939 film). If Jamison was driving at 70 MPH before being
       stopped, in the 110 minutes he was held on the side of the road he would
       have gotten another 128 miles closer to home, through Rankin, Scott, New-
       ton, and Lauderdale counties and more than 40 miles into Alabama.



                                          11
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 12 of 72




       Jamison subsequently filed this lawsuit against Officer
       McClendon and the City of Pelahatchie, Mississippi. He
       raised three claims.
       In “Claim 1,” Jamison alleged that the defendants violated his
       Fourth Amendment rights by “falsely stopping him, search-
       ing his car, and detaining him.” Jamison’s second claim,
       brought under the Fourteenth Amendment, stated that the
       defendants should be held liable for using “race [as] a moti-
       vating factor in the decision to stop him, search his car, and
       detain him.” Jamison’s third claim alleged a violation of the
       Fourth Amendment by Officer McClendon for “recklessly
       and deliberately causing significant damage to Mr. Jamison’s
       car by conducting an unlawful search of the car in an objec-
       tively unreasonable manner amounting to an unlawful sei-
       zure of his property.”
       Jamison sought actual, compensatory, and punitive damages
       against Officer McClendon. He testified that he received an
       estimate for almost $4,000 of physical damage to his car. He
       described the damage as requiring the replacement of the
       “whole top” of the car and re-stitching or replacement of his
       car seats. In his deposition, Jamison said he provided pictures
       and the estimates to Officer McClendon’s counsel.
       Jamison also sought damages for the psychological harm he
       sustained. During his deposition, he described the emotional
       toll of the traffic stop and search in this way:
              When I first got home, I couldn’t sleep. So I was
              up for like – I didn’t even sleep when I got
              home. I think I got some rest the next day be-
              cause I was still mad just thinking about it and
              then when all this killing and stuff come on TV,
              that’s like a flashback. I said, man, this could



                                     12
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 13 of 72




                have went this way. It had me thinking all kind
                of stuff because it was not even called for. . . .
                Then I seen a story about the guy in South Car-
                olina, in Charleston, a busted taillight. They
                stopped him for that and shot him in the back, 33
                and all that just went through my mind . . . .
                I don’t even watch the news no more. I stopped
                watching the news because every time you turn
                it on something’s bad.
       On December 1, 2017, the defendants filed a motion for sum-
       mary judgment. The motion said it would explain “why all
       claims against all defendants should be dismissed as a matter



       33Given the timeline – Jamison filed this suit in 2016 – he may be referring
       to the 2015 killing of Walter Scott by former South Carolina policeman
       Michael Slager. A bystander captured video of Slager shooting Scott in the
       back as he ran away, leading to “protests across the U.S. as demonstrators
       said it was another example of police officers mistreating Blacks.” Meg
       Kinnard, South Carolina officer loses appeal over shooting conviction, ASSOC.
       PRESS (Jan. 8, 2019). Another news source noted that Scott was shot in the
       back five times. Meredith Edward & Dakin Andone, Ex-South Carolina Cop
       Michael Slager gets 20 years for Walter Scott Killing, CNN (Dec. 7, 2017). “At
       the time of the shooting, Scott was only the latest black man to be killed in
       a series of controversial officer-involved shootings that prompted ‘Black
       Lives Matter’ protests and vigils.” Id. Slager pleaded guilty to federal crim-
       inal charges that he deprived of Scott of his civil rights and was sentenced
       to serve 20 years in prison. State murder charges were dropped. The fact
       that Slager was convicted is an anomaly; law enforcement officers are
       rarely charged for on-duty killings, let alone convicted. See generally Janell
       Ross, Police officers convicted for fatal shootings are the exception, not the rule,
       NBC NEWS (Mar. 13, 2019); Jamiles Lartey et al., Former officer Michael
       Slager sentenced to 20 years for murder of Walter Scott, THE GUARDIAN (Dec.
       7, 2017).




                                               13
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 14 of 72




       of law.” The motion, however, failed to provide an argument
       as to Jamison’s third claim.
       Prior to the completion of briefing on the motion, the parties
       agreed to dismiss the City of Pelahatchie from the case.
       On September 26, 2018, the Court entered an order granting
       in part and deferring in part the motion for summary judg-
       ment. 34 The Court found that Officer McClendon had shown
       he was entitled to summary judgment as to Jamison’s Four-
       teenth Amendment claim for a racially-motivated stop. 35 The
       Court also found that Officer McClendon was protected by
       qualified immunity as to Jamison’s claims that Officer
       McClendon did not have reasonable suspicion to stop him.
       However, after a hearing, the Court requested supplemental
       briefing to “help . . . determine if McLendon is entitled to
       qualified immunity on Jamison’s lack of consent and pro-
       longed stop claims.” The present motion followed.
                                     II.   Legal Standard
       Summary judgment is appropriate when “the movant shows
       that there is no genuine dispute as to any material fact and the
       movant is entitled to judgment as a matter of law.” 36 A dis-
       pute is genuine “if the evidence supporting” the non-movant,
       “together with any inferences in such party’s favor that the
       evidence allows, would be sufficient to support a verdict in



       34   Docket No. 62.
       35Jamison provided no evidence of comparative discriminatory treatment
       of those among similarly-situated individuals of different classes. See id at
       7–8.
       36   Fed. R. Civ. P. 56(a).




                                             14
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 15 of 72




       favor of that party.” 37 A fact is material if it is one that might
       affect the outcome of the suit under the governing law. 38
       A party seeking to avoid summary judgment must identify
       admissible evidence in the record showing a fact dispute. 39
       That evidence may include “depositions, . . . affidavits or dec-
       larations, . . . or other materials.” 40
       When evaluating a motion for summary judgment, courts are
       required to view all evidence in the light most favorable to the
       non-moving party and must refrain from making credibility
       determinations. 41
                                  III.   Historical Context
       In accordance with Supreme Court precedent, we begin with
       a look at the “origins” of the relevant law. 42
                            A.       Section 1983: A New Hope
       Jamison brings his claims under 42 U.S.C. § 1983, a statute that
       has its origins in the Civil War and “Reconstruction,” the brief
       era that followed the bloodshed. If the Civil War was the only
       war in our nation’s history dedicated to the proposition that
       Black lives matter, Reconstruction was dedicated to the prop-
       osition that Black futures matter, too. “Reconstruction was the




       37   St. Amant v. Benoit, 806 F.2d 1294, 1297 (5th Cir. 1987) (citation omitted).
       38   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
       39   Fed. R. Civ. P. 56(c)(1).
       40   Id. at 56(c)(1)(A).
       41   Strong v. Dep’t of Army, 414 F. Supp. 2d 625, 628 (S.D. Miss. 2005).
       42   Ramos v. Louisiana, 140 S. Ct. 1390, 1394 (2020).




                                               15
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 16 of 72




       essential sequel to the Civil War, completing its mission.” 43
       During Reconstruction, the abolitionists and soldiers who
       fought for emancipation sought no less than “the reinvention
       of the republic and the liberation of blacks to citizenship and
       Constitutional equality.” 44
       The Reconstruction-era Congress passed “legislation to pro-
       tect the freedoms granted to those who were recently en-
       slaved.” 45 One such piece of legislation created the Freed-
       man’s Bureau, a War Department agency that educated the
       formerly enslaved, provided them with legal protection, and
       “relocate[ed] them on more than 850,000 acres of land the fed-
       eral government came to control during the war.” 46 Another
       successful legislative effort was the passage of the Thirteenth,
       Fourteenth, and Fifteenth Amendments, also known as the
       “Reconstruction Amendments.” 47




       43RON CHERNOW, GRANT 706 (2017); see also Stephen Cresswell, Enforcing
       the Enforcement Acts: The Department of Justice in Northern Mississippi 1870-
       1890, 53 J. S. HIST. 421, 421 (Aug. 1987), http://www.jstor.org/sta-
       ble/2209362 (describing the era as Mississippi’s first civil rights struggle
       and noting that the federal government sought to “secure black civil and
       political equality in the years after the Civil War.”).
        DAVID W. BLIGHT, RACE
       44                            AND   REUNION: THE CIVIL WAR    IN   AMERICAN
       MEMORY 2 (2001).
       45Katherine A. Macfarlane, Accelerated Civil Rights Settlements in the Shadow
       of Section 1983, 2018 UTAH L. REV. 639, 660 (2018) (citation omitted); see
       BLIGHT, supra at 47.
       46   CHERNOW, supra at 562.
       47United States v. Cannon, 750 F.3d 492, 509 (5th Cir. 2014) (Elrod, J., con-
       curring).




                                            16
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 17 of 72




       The Thirteenth Amendment “represented the Union’s deep
       seated commitment to end the ‘badges and incidents of servi-
       tude,’ [and] was an unadulterated call to abandon injustices
       that had made blacks outsiders in the country they helped
       build and whose economy they helped sustain.” 48 The Four-
       teenth Amendment reversed Dred Scott v. Sanford. 49 While the
       amendment was “unpassable as a specific protection for black
       rights,” 50 it made all persons born in the United States citizens
       of this country and guaranteed due process and equal protec-
       tion of the law. “The main object of the amendment was to
       enforce absolute equality of the races.” 51 President Grant
       called the Fifteenth Amendment “the most important event
       that has occurred[] since the nation came into life . . . the real-
       ization of the Declaration of Independence.” 52 “Each Amend-
       ment authorized Congress to pass appropriate legislation to
       enforce it.” 53 Taken together, “Reconstruction would mark a
       revolutionary change in the federal system, with the national




        Alexander Tsesis, The Problem of Confederate Symbols: A Thirteenth Amend-
       48

       ment Approach, 75 TEMP. L. REV. 539, 542 (2002) (quotations and citation
       omitted).
       49   60 U.S. 393 (1857).
       50DERRICK A. BELL, JR., RACE, RACISM,     AND   AMERICAN LAW 47 (6th ed.
       2008).
       51Margaret Bush Wilson and Diane Ridley, The New Birth of Liberty: The
       Role of Thurgood Marshall’s Civil Rights Contribution, 6 NAT’L BLACK L.J. 67,
       75 n.26 (1978)
       52   CHERNOW, supra at 685–86.
       53THE OXFORD GUIDE TO THE SUPREME COURT OF THE UNITED STATES 442
       (Kermit L. Hall et al. eds., 2d ed. 2005).




                                            17
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 18 of 72




       government passing laws forcing the states to fulfill their con-
       stitutional responsibilities.” 54
       For the first time in its history, the United States saw a Black
       man selected to serve in the United States Senate (two from
       Mississippi, in fact – Hiram Revels and Blanche K. Bruce),55
       the establishment of public school systems across the South, 56
       and increased efforts to pass local anti-discrimination laws. 57
       It was a glimpse of a different America.
       These “emancipationist” efforts existed alongside white su-
       premacist backlash, terror, and violence. 58 “In Mississippi, it




       54   Id.
       55 ERIC FONER, RECONSTRUCTION: AMERICA’S UNFINISHED REVOLUTION
       1863-1877 353–57 (1988). Black Mississippians were also elected to local,
       state, and federal posts. John R. Lynch, a former slave, would serve as
       Speaker of the House in the Mississippi Legislature and would later rep-
       resent Mississippi in Congress. See JOHN R. LYNCH, REMINISCENCES OF AN
       ACTIVE LIFE: THE AUTOBIOGRAPHY OF JOHN ROY LYNCH xii–xv (1970). James
       Hill, also formerly enslaved, would too serve as Speaker of the House and
       was later elected as Mississippi’s Secretary of State. See GEORGE A. SEWELL
       & MARGARET L. DWIGHT, MISSISSIPPI BLACK HISTORY MAKERS 48 (2d ed.
       1984).
       56FONER, supra at 365–67. During this period, Mississippi’s Superintendent
       of Education was Thomas Cardozo, a Black man. See History, THOMAS
       CARDOZO MIDDLE SCHOOL, https://www.jackson.k12.ms.us/domain/616
       (last visited July 10, 2020).
       57   FONER, supra at 368–71.
       58The chasm between these two visions of America was embodied by
       President Johnson, who in his official capacity led a nation founded in the
       belief “that all men are created equal,” yet in his individual capacity
       “side[d] with white supremacists,” “privately referred to blacks as ‘nig-




                                           18
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 19 of 72




       became a criminal offense for blacks to hunt or fish,” 59 and a
       U.S. Army General reported that “white militias, with telltale
       names such as the Jeff Davis Guards, were springing up
       across” the state. 60 In Shreveport, Louisiana, more than 2,000
       black people were killed in 1865 alone. 61 “In 1866, there were
       riots in Memphis and New Orleans; more than 30 African-
       Americans were murdered in each melee.” 62
       “The Ku Klux Klan, formed in 1866 by six white men in a Pu-
       laski, Tennessee law office, ‘engaged in extreme violence
       against freed slaves and Republicans,’ assaulting and mur-
       dering its victims and destroying their property.” 63 The Klan
       “spread rapidly across the South” in 1868, 64 orchestrating a
       “huge wave of murder and arson” to discourage Blacks from
       voting. 65 “[B]lack schools and churches were burned with im-
       punity in North Carolina, Mississippi, and Alabama.” 66
       The terrorism in Mississippi was unparalleled. During the
       first three months of 1870, 63 Black Mississippians “were


       gers,’” and had “a morbid fascination with miscegenation.” CHERNOW, su-
       pra at 550; see generally FONER, supra at 412–59; NICHOLAS LEMANN,
       REDEMPTION: THE LAST BATTLE OF THE CIVIL WAR (2006).
       59   CHERNOW, supra at 563.
       60   Id.
       61   Id. at 568.
       62See, well, Moore v. Bryant, 205 F. Supp. 3d 834, 840 (S.D. Miss. 2016) (cita-
       tion omitted).
       63   Macfarlane, supra at 660.
       64   CHERNOW, supra at 588.
       65   Id. at 621.
       66   Id. at 571, 703.




                                             19
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 20 of 72




       murdered . . . and nobody served a day for these crimes.” 67 In
       1872, the U.S. Attorney for Mississippi wrote that Klan vio-
       lence was ubiquitous and that “only the presence of the army
       kept the Klan from overrunning north Mississippi com-
       pletely.” 68
       Many of the perpetrators of racial terror were members of law
       enforcement. 69 It was a twisted law enforcement, though, as it
       prevented the laws of the era from being enforced. 70 When the
       Klan murdered five witnesses in a pending case, one of Mis-
       sissippi’s District Attorneys complained, “I cannot get wit-
       nesses as all feel it is sure death to testify.” 71 White suprema-




       67   Id. at 703.
       68   Cresswell, supra at 426.
       69 See Robin D. Barnes, Blue by Day and White by (k)night: Regulating the Po-
       litical Affiliations of Law Enforcement and Military Personnel, 81 IOWA L. REV.
       1079, 1099 (1996); Randolph M. Scott-McLaughlin, Bray v. Alexandria Wom-
       en's Health Clinic: The Supreme Court's Next Opportunity to Unsettle Civil
       Rights Law, 66 TUL. L. REV. 1357, 1371 (1992); Alfred L. Brophy, Norms, Law,
       and Reparations: The Case of the Ku Klux Klan in 1920s Oklahoma, 20 HARV.
       BLACKLETTER L.J. 17, 24–25 (2004); see also SHERRILYN A. IFILL, ON THE
       COURTHOUSE LAWN: CONFRONTING THE LEGACY OF LYNCHING IN THE 21ST
       CENTURY 77–84 (2007); FONER, supra at 434 (“Much Klan activity took place
       in those Democratic counties where local officials either belonged to the
       organization or refused to take action against it.”).
       70   See Barnes, supra at 1094.
       71CHERNOW, supra at 702; see also Cresswell, supra at 432 (“Attorneys, mar-
       shals, witnesses and jurors suffered abuse and assault, were ostracized by
       the white community, and some were even murdered.”).




                                             20
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 21 of 72




       cists and the Klan “threatened to unravel everything . . . Un-
       ion soldiers had accomplished at great cost in blood and treas-
       ure.” 72
       Professor Leon Litwack described the state of affairs in stark
       words:
                 How many black men and women were beaten,
                 flogged, mutilated, and murdered in the first
                 years of emancipation will never be known. 73
                 Nor could any accurate body count or statistical
                 breakdown reveal the barbaric savagery and de-
                 pravity that so frequently characterized the as-
                 saults made on freedmen in the name of re-
                 straining their savagery and depravity – the
                 severed ears and entrails, the mutilated sex or-
                 gans, the burnings at the stake, the forced
                 drownings, the open display of skulls and sev-
                 ered limbs as trophies. 74
       “Congress sought to respond to ‘the reign of terror imposed
       by the Klan upon black citizens and their white sympathizers
       in the Southern States.’” 75 It passed The Ku Klux Act of 1871,


       72   CHERNOW, supra at 707.
       73 At least 2,000 Black women, men, and children were killed by white
       mobs in racial terror lynchings during Reconstruction. See Reconstruction
       in America, EQUAL JUST. INITIATIVE, https://eji.org/report/reconstruction-in-
       america/ (last visited July 16, 2020). “Thousands more were assaulted,
       raped, or injured in racial terror attacks between 1865 and 1877.” Id.
       74LEON F. LITWACK, BEEN       IN THE   STORM SO LONG: THE AFTERMATH       OF
       SLAVERY 276–77 (1979).
       75Baxter v. Bracey, 140 S. Ct. 1862 (2020) (Thomas, J., dissenting from the
       denial of certiorari) (quoting Briscoe v. LaHue, 460 U.S. 325, 337 (1983)).




                                              21
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 22 of 72




       which “targeted the racial violence in the South undertaken
       by the Klan, and the failure of the states to cope with that vi-
       olence.” 76
       The Act’s mandate was expansive. Section 2 of the Act pro-
       vided for civil and criminal sanctions against those who con-
       spired to deprive people of the “equal protection of the
       laws.” 77 “Sections 3 and 4 authorized the use of federal force
       to redress a state’s inability or unwillingness to deal with Klan
       or other violence.” 78 “The Act was strong medicine.” 79
       Section 1 of the Ku Klux Act, now codified as 42 U.S.C. § 1983,
       uniquely targeted state officials who “deprived persons of
       their constitutional rights.” 80 While the Act as a whole “had
       the Klan ‘particularly in mind,’” Section 1 recognized the local
       officials who created “the lawless conditions” that plagued
       “the South in 1871.” 81 Thus, the doors to the courthouse were
       opened to “any person who ha[d] been deprived of her feder-
       ally protected rights by a defendant acting under color of state




       76Macfarlane, supra at 661 (quotations and citations omitted); see also Mon-
       roe v. Pape, 365 U.S. 167, 172–83 (1961), overruled on other grounds by Monell
       v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978).
       77Theodore Eisenberg, Section 1983: Doctrinal Foundations and an Empirical
       Study, 67 CORNELL L. REV. 482, 485 (1982) (citations omitted).
       78   Id.
       79   Id.
       80   Id.
       81   Monroe, 365 U.S. at 174.




                                            22
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 23 of 72




       law.” 82 The Act reflected Congress’s recognition that – to bor-
       row the words of today’s abolitionists – “the whole damn sys-
       tem [was] guilty as hell.” 83
       Some parts of the Act were fairly successful. Led by federal
       prosecutors at the Department of Justice, “federal grand ju-
       ries, many interracial, brought 3,384 indictments against the
       KKK, resulting in 1,143 convictions.” 84 One of Mississippi’s
       U.S. Senators reported that the Klan largely “suspended their
       operations” in most of the State. 85 Frederick Douglass pro-
       claimed that “peace has come to many places,” and the
       “slaughter of our people have so far ceased.” 86
       Douglass had spoken too soon. “By 1873, many white South-
       erners were calling for ‘Redemption’ – the return of white su-
       premacy and the removal of rights for blacks – instead of Re-
       construction.” 87 The federal system largely abandoned the
       emancipationist efforts of the Reconstruction Era. 88 And the
       violence returned. “In 1874, 29 African-Americans were mas-
       sacred in Vicksburg, according to Congressional investiga-
       tors. The next year, amidst rumors of an African-American


        Zach Lass, Lowe v. Raemisch: Lowering the Bar of the Qualified Immunity
       82

       Defense, 96 DENV. L. REV. 177, 180 (2018) (citation omitted).
       83@ignitekindred, TWITTER (Apr. 25, 2016, 6:39 PM) https://twitter.com/ig-
       nitekindred/status/724744680878039040.
       84   CHERNOW, supra at 708.
       85   Id. at 710.
       86   Id. at 709.
       87Reconstruction vs. Redemption, NAT’L ENDOWMENT HUMAN. (Feb. 11,
       2014); see also BLIGHT, supra at 101–02.
       88   BLIGHT, supra at 137–39.




                                          23
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 24 of 72




       plot to storm the town, the Mayor of Clinton, Mississippi
       gathered a white paramilitary unit which hunted and killed
       an estimated 30 to 50 African-Americans.” 89 And in 1876, U.S.
       Marshal James Pierce said, “Almost the entire white popula-
       tion of Mississippi is one vast mob.” 90
       Federal courts joined the retreat and decided to place their
       hand on the scale for white supremacy. 91 As Katherine A.
       Macfarlane writes:
                  In several decisions, beginning with 1873’s
                  Slaughter-House Cases, the Supreme Court lim-
                  ited the reach of the Fourteenth Amendment
                  and the statutes passed pursuant to the power it
                  granted Congress. By 1882, the Court had
                  voided the Ku Klux Act’s criminal conspiracy
                  section, a provision “aimed at lynchings and
                  other mob actions of an individual or private
                  nature.”


       89Moore, 205 F. Supp. 3d at 840 (quotations, citations, and brackets omit-
       ted).
       90   Cresswell, supra at 429.
       91That is not surprising since many of these judges were members of the
       Klan, supporters of the Confederacy, or both. See Barnes, supra at 1099
       (“judges, politicians, and law enforcement officers were fellow Klans-
       men”); PETER CHARLES HOFFER ET AL., THE FEDERAL COURTS: AN ESSENTIAL
       HISTORY 193 (2016) (“a near majority” of Article III judges appointed in
       the wake of Reconstruction were former Confederates). L.Q.C. Lamar, the
       only Mississippian to ever serve on the Supreme Court, was on the side of
       these renegades. See generally DENNIS J. MITCHELL, A NEW HISTORY OF
       MISSISSIPPI 199–200 (2014). As an attorney, Lamar was noted for “wielding
       a chair” in open court and attacking a U.S. Marshal, “breaking a small
       bone at the cap of the [Marshal’s] eye.” Creswell, supra at 434.




                                          24
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 25 of 72




                   As a result of the Court’s narrowed construction
                   of both the Fourteenth Amendment and the
                   civil rights statutes enacted pursuant to it, the
                   Ku Klux Act’s “scope and effectiveness”
                   shrunk. The Court never directly addressed Sec-
                   tion 1 of the Act, but those sections of the Act
                   [were] left “largely forgotten.” 92
       For almost a century, Redemption prevailed. “Lynchings,
       race riots and other forms of unequal treatment were permit-
       ted to abound in the South and elsewhere without power in
       the federal government to intercede.” 93 Jim Crow ruled, and
       Jim Crow meant that “[a]ny breach of the system could mean
       one’s life.” 94 While Reconstruction “saw the basic rights of
       blacks to citizenship established in law,” our country failed
       “to ensure their political and economic rights.” 95 Our courts’
       “involvement in that downfall and its consequences could not
       have been greater.” 96
       Though civil rights protection was largely abandoned at the
       federal level, activists continued to fight to realize the broken
       promise of Reconstruction. The Afro-American League, the
       Niagara Movement, the National Negro Conference (later re-
       named the NAACP) and other civil rights groups formed to




       92   Macfarlane, supra at 661–62 (citations omitted).
       93   Id. at 662.
       94   Id.
       95   BELL, supra at 48.
       96   Id. at 49.




                                              25
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 26 of 72




       challenge lynching and the many oppressive laws and prac-
       tices of discrimination. 97 One group’s efforts – the Citizens’
       Committee – led to a lawsuit designed to create an Equal Pro-
       tection Clause challenge to Louisiana’s segregationist laws on
       railroad cars. Unfortunately, the ensuing case, Plessy v. Fergu-
       son, resulted in the Supreme Court’s decision to affirm the rac-
       ist system of “separate but equal” accommodations. 98 Despite
       this setback, civil rights activism continued, intensifying after
       the Supreme Court’s Brown v. Board decision and resulting in
       many of the civil rights laws we have today. 99
       It was against this backdrop that the Supreme Court at-
       tempted to resuscitate Section 1983. 100 In 1961, the Court de-
       cided Monroe v. Pape, a case where “13 Chicago police officers
       broke into [a Black family’s] home in the early morning,
       routed them from bed, made them stand naked in the living
       room, and ransacked every room, emptying drawers and rip-
       ping mattress covers.” 101 The Justices held that Section 1983
       provides a remedy for people deprived of their constitutional
       rights by state officials. 102 Accordingly, the Court found that




       97   Macfarlane, supra at 663.
       98163 U.S. 537, 552 (1896) (Harlan, J., dissenting), overruled on other grounds
       by Brown v. Bd. of Ed. of Topeka, 347 U.S. 483 (1954).
       99   See generally Macfarlane, supra at 665.
         Sheldon Nahmod, Section 1983 Discourse: The Move from Constitution to
       100

       Tort, 77 GEO. L.J. 1719, 1722 (1989).
       101   365 U.S. at 169.
       102   Id. at 187.




                                               26
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 27 of 72




       the Monroe family could pursue their lawsuit against the of-
       ficers. 103
       Section 1983’s purpose was finally realized, namely “‘to inter-
       pose the federal courts between the States and the people, as
       guardians of the people’s federal rights.’” 104 The statute has
       since become a powerful “vehicle used by private parties to
       vindicate their constitutional rights against state and local
       government officials.” 105
       Section 1983 provides, in relevant part:
                   Every person who, under color of any statute,
                   ordinance, regulation, custom, or usage, of any
                   State or Territory or the District of Columbia,
                   subjects, or causes to be subjected, any citizen of
                   the United States or other person within the ju-
                   risdiction thereof to the deprivation of any
                   rights, privileges, or immunities secured by the
                   Constitution and laws, shall be liable to the
                   party injured in an action at law, suit in equity,
                   or other proper proceeding for redress . . . . 106
       Invoking this statute, Jamison contends that Officer McClen-
       don violated his Fourth Amendment right to be free from un-
       reasonable searches and seizures.



       103   Id.
         Haywood v. Drown, 556 U.S. 729, 735 (2009) (quoting Mitchum v. Foster,
       104

       407 U.S. 225, 242 (1972)).
         Jack M. Beermann, The Unhappy History of Civil Rights Legislation, Fifty
       105

       Years Later, 34 CONN. L. REV. 981, 1002 (2002).
       106   42 U.S.C. § 1983.




                                           27
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 28 of 72




              B.       Qualiﬁed Immunity: The Empire Strikes Back
       Just as the 19th century Supreme Court neutered the Recon-
       struction-era civil rights laws, the 20th century Court limited
       the scope and effectiveness of Section 1983 after Monroe v.
       Pape. 107
       The doctrine of qualified immunity is perhaps the most im-
       portant limitation.
       Although Section 1983 made no “mention of defenses or im-
       munities, ‘[the Supreme Court] read it in harmony with gen-
       eral principles of tort immunities and defenses rather than in
       derogation of them.’” 108 It reasoned that “[c]ertain immunities
       were so well established in 1871 109 . . . that ‘we presume that
       Congress would have specifically so provided had it wished
       to abolish’ them.” 110
       On that presumption the doctrine of qualified immunity was
       born, with roots right here in Mississippi. In Pierson v. Ray,
       “15 white and Negro Episcopal clergymen . . . attempted to




       107See John Valery White, The Activist Insecurity and the Demise of Civil
       Rights Law, 63 LA. L. REV. 785, 803 (2003) (noting that we “have witnessed
       the restriction of rights developed during” the Civil Rights Movement, in-
       cluding Section 1983).
       108Ziglar v. Abbasi, 137 S. Ct. 1843, 1870 (2017) (Thomas, J., concurring)
       (quoting Malley v. Briggs, 475 U.S. 335, 339 (1986)).
       109Several scholars have shown that history does not support the Court’s
       claims about qualified immunity’s common law foundations. See, e.g., Jo-
       anna C. Schwartz, The Case Against Qualified Immunity, 93 NOTRE DAME L.
       REV. 1797, 1801 (2018) [hereinafter The Case Against Qualified Immunity].
       110   Ziglar, 137 S. Ct. at 1870 (citations omitted).




                                                28
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 29 of 72




       use segregated facilities at an interstate bus terminal in Jack-
       son, Mississippi, in 1961.” 111 The clergymen were arrested and
       charged with violation of a Mississippi statute – later held un-
       constitutional – that made it a misdemeanor “to congregate[]
       with others in a public place under circumstances such that a
       breach of the peace” may occur and to “refuse[] to move on
       when ordered to do so by a police officer.” 112 The clergymen
       sued under Section 1983. In their defense, the officers argued
       that “they should not be liable if they acted in good faith and
       with probable cause in making an arrest under a statute that
       they believed to be valid.” 113
       The Supreme Court agreed. It held that officers should be
       shielded from liability when acting in good faith – at least in
       the context of constitutional violations that mirrored the com-
       mon law tort of false arrest and imprisonment. 114
       Subsequent decisions “expanded the policy goals animating
       qualified immunity.” 115 The Supreme Court eventually char-
       acterized the doctrine as an “attempt to balance competing
       values: not only the importance of a damages remedy to pro-
       tect the rights of citizens, but also the need to protect officials
       who are required to exercise discretion and the related public


       111   386 U.S. 547, 549 (1967).
       112   Id.
       113   Id. at 555.
         Id. (“A policeman's lot is not so unhappy that he must choose between
       114

       being charged with dereliction of duty if he does not arrest when he has
       probable cause, and being mulcted in damages if he does.”).
       115Joanna C. Schwartz, How Qualified Immunity Fails, 127 YALE L.J. 2, 14
       (2017) (citations omitted).




                                         29
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 30 of 72




       interest in encouraging the vigorous exercise of official au-
       thority.” 116
       A review of our qualified immunity precedent makes clear
       that the Court has dispensed with any pretense of balancing
       competing values. Our courts have shielded a police officer
       who shot a child while the officer was attempting to shoot the
       family dog; 117 prison guards who forced a prisoner to sleep in
       cells “covered in feces” for days; 118 police officers who stole
       over $225,000 worth of property; 119 a deputy who body-
       slammed a woman after she simply “ignored [the deputy’s]
       command and walked away”; 120 an officer who seriously
       burned a woman after detonating a “flashbang” device in the
       bedroom where she was sleeping; 121 an officer who deployed
       a dog against a suspect who “claim[ed] that he surrendered
       by raising his hands in the air”; 122 and an officer who shot an




       116   Harlow v. Fitzgerald, 457 U.S. 800, 800 (1982).
       117Corbitt v. Vickers, 929 F.3d 1304, 1323 (11th Cir. 2019), cert. denied, No.
       19-679, 2020 WL 3146693 (U.S. June 15, 2020).
       118   Taylor v. Stevens, 946 F.3d 211, 220 (5th Cir. 2019).
       119Jessop v. City of Fresno, 936 F.3d 937, 942 (9th Cir. 2019), cert. denied No.
       19-1021, 2020 WL 2515813 (U.S. May 18, 2020).
         Kelsay v. Ernst, 933 F.3d 975, 980 (8th Cir. 2019), cert. denied, No. 19-682,
       120

       2020 WL 2515455 (U.S. May 18, 2020).
       121   Dukes v. Deaton, 852 F.3d 1035, 1039 (11th Cir. 2017).
       122Baxter v. Bracey, 751 F. App’x 869, 872 (6th Cir. 2018), cert. denied, 140 S.
       Ct. 1862 (2020).




                                                30
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 31 of 72




       unarmed woman eight times after she threw a knife and glass
       at a police dog that was attacking her brother. 123
       If Section 1983 was created to make the courts “guardians of
       the people’s federal rights,’” what kind of guardians have the
       courts become? 124 One only has to look at the evolution of the
       doctrine to answer that question.
       Once, qualiﬁed immunity protected oﬃcers who acted in
       good faith. The doctrine now protects all oﬃcers, no matter
       how egregious their conduct, if the law they broke was not
       “clearly established.”
       This “clearly established” requirement is not in the Constitu-
       tion or a federal statute. The Supreme Court came up with it
       in 1982. 125 In 1986, the Court then “evolved” the qualiﬁed im-
       munity defense to spread its blessings “to all but the plainly
       incompetent or those who knowingly violate the law.” 126 It
       further ratcheted up the standard in 2011, when it added the

       123Willingham v. Loughnan, 261 F.3d 1178, 1181 (11th Cir. 2001), cert. granted,
       judgment vacated, 537 U.S. 801 (2002).
       124   Haywood, 556 U.S. at 735 (citation omitted).
       125See Harlow, 457 U.S. at 818; see also William Baude, Is Qualified Immunity
       Unlawful?, 106 CAL. L. REV. 45, 81 (2018). Previously, the Court had used
       “clearly established” as an explanatory phrase to better understand good
       faith. See, e.g., Wood v. Strickland, 420 U.S. 308, 322 (1975) (finding compen-
       satory damages “appropriate only if the school board member has acted
       with such an impermissible motivation or with such disregard of the stu-
       dent’s clearly established constitutional rights that his action cannot rea-
       sonably be characterized as being in good faith.”).
         Malley, 475 U.S. at 341; see also Pamela S. Karlan, Foreword: Democracy
       126

       and Disdain, 126 HARV. L. REV. 1, 61 (2012). Malley was also the first time
       “objectively unreasonable” appeared in a Supreme Court qualified im-
       munity decision.




                                              31
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 32 of 72




       words “beyond debate.” 127 In other words, “for the law to be
       clearly established, it must have been ‘beyond debate’ that
       [the oﬃcer] broke the law.” 128 An oﬃcer cannot be held liable
       unless every reasonable oﬃcer would understand that what
       he is doing violates the law. 129 It does not matter, as the Fifth
       Circuit has explained, “that we are morally outraged, or the
       fact that our collective conscience is shocked by the alleged
       conduct . . . [because it] does not mean necessarily that the
       oﬃcials should have realized that [the conduct] violated a




         Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (citations omitted) (emphasis
       127

       added).
       128McCoy v. Alamu, 950 F.3d 226, 233 (5th Cir. 2020) (citation omitted). That
       leads us to another rabbit hole. A district court opinion doesn’t clearly es-
       tablish the law in a jurisdiction. Id. at 233 n.6 (citation omitted). Nor does
       a circuit court opinion, if the judges designate it as “unpublished.” Id.
       Only published circuit court decisions count. See id. Even then, the Supreme
       Court has “expressed uncertainty” about whether courts of appeals may
       ever deem constitutional law clearly established. Cole, 935 F.3d at 460 n.4
       (Jones, J., dissenting) (collecting cases).
       129al-Kidd, 563 U.S. at 741. As Professor John Jeffries explains, “[t]he nar-
       rower the category of cases that count, the harder it is to find a clearly
       established right.” John C. Jeffries, Jr., What's Wrong with Qualified Immun-
       ity?, 62 FLA. L. REV. 851, 859 (2010) [hereinafter What's Wrong with Qualified
       Immunity?]. This restrictive approach bulks up qualified immunity and
       makes its protections difficult to penetrate. When combining the narrow
       view of relevant precedent to the demand for “extreme factual specificity
       in the guidance those precedents must provide, the search for ‘clearly es-
       tablished’ law becomes increasingly unlikely to succeed, and ‘qualified’
       immunity becomes nearly absolute.” Id.




                                            32
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 33 of 72




       constitutional right.” 130 Even evidence that the oﬃcer acted in
       bad faith is now considered irrelevant. 131
       The Supreme Court has also given qualiﬁed immunity sweep-
       ing procedural advantages. “Because the defense of qualiﬁed
       immunity is, in part, a question of law, it naturally creates a
       ‘super-summary judgment’ right on behalf of government of-
       ﬁcials. Even when an oﬃcial is not entitled to summary judg-
       ment on the merits – because the plaintiﬀ has stated a proper
       claim and genuine issues of fact exist – summary judgment
       can still be granted when the law is not reasonably clear.” 132
       And there is more. The Supreme Court says defendants
       should be dismissed at the “earliest possible stage” in the pro-
       ceedings to not be burdened with the matter. 133 The earliest
       possible stage may include a stage in the case before any dis-
       covery has been taken and necessarily before a plaintiﬀ has
       obtained all the relevant facts and all (or any) documents. 134 If
       a court denies a defendant’s motion seeking dismissal or sum-
       mary judgment based on qualiﬁed immunity, that decision is

         Foster v. City of Lake Jackson, 28 F.3d 425, 430 (5th Cir. 1994) (quotations
       130

       and citation omitted).
       131See Mullenix v. Luna, 136 S. Ct. 305, 316 (2015) (Sotomayor, J., dissenting)
       (“an officer’s actual intentions are irrelevant to the Fourth Amendment’s
       ‘objectively reasonable’ inquiry”) (citing Graham v. Connor, 490 U.S. 396,
       397 (1989)).
         Mark R. Brown, The Fall and Rise of Qualified Immunity: From Hope to
       132

       Harris, 9 NEV. L.J. 185, 195 (2008).
       133   Saucier v. Katz, 533 U.S. 194, 200–01 (2001).
         See Bosarge v. Mississippi Bureau of Narcotics, 796 F.3d 435, 443 (5th Cir.
       134

       2015) (citation omitted) (“[o]ne of the most salient benefits of qualified im-
       munity is protection from pretrial discovery, which is costly, time-con-
       suming and intrusive.”); see also Lass, supra, at 188.




                                               33
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 34 of 72




       also immediately appealable. 135 Those appeals can lead all the
       way to the United States Supreme Court even before any trial
       judge or jury hears the merits of the case. Qualiﬁed immun-
       ity’s premier advantage thus lies in the fact that it aﬀords gov-
       ernment oﬃcials review by (at least) four federal judges be-
       fore trial. 136
       Each step the Court has taken toward absolute immunity her-
       alded a retreat from its earlier pronouncements. Although the
       Court held in 2002 that qualiﬁed immunity could be denied
       “in novel factual circumstances,” 137 the Court’s track record in
       the intervening two decades renders naïve any judges who
       believe that pronouncement. 138
       Federal judges now spend an inordinate amount of time try-
       ing to discern whether the law was clearly established “be-
       yond debate” at the time an officer broke it. But it is a fool’s
       errand to ask people who love to debate whether something
       is debatable.


       135   See Elder v. Holloway, 510 U.S. 510, 516 (1994).
       136   Brown, supra at 196.
       137   Hope v. Pelzer, 536 U.S. 730, 741 (2002).
       138See generally Baude, supra at 83 (“[A]ll but two of the [Supreme] Court’s
       awards of qualified immunity reversed the lower court’s denial of immun-
       ity below. In other words, lower courts that follow Supreme Court doc-
       trine should get the message: think twice before allowing a government
       official to be sued for unconstitutional conduct.”); see also Mullenix, 136 S.
       Ct. at 310 (reversing and reminding lower courts that the Supreme Court
       “has thus never found the use of deadly force in connection with a dan-
       gerous car chase to violate the Fourth Amendment, let alone to be a basis
       for denying qualified immunity”); White v. Pauly, 137 S. Ct. 548, 552 (2017)
       (per curiam) (reversing and chastising the appellate court for “misun-
       derst[anding] the ‘clearly established’ analysis”).




                                                34
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 35 of 72




       Consider McCoy v. Alamu, a 2020 case in which a correctional
       officer violated a prisoner’s Constitutional rights when he
       sprayed a chemical agent in the prisoner’s face, without prov-
       ocation. 139
       The Fifth Circuit then asked if the illegality of the use of force
       was clearly established beyond debate. The prison didn’t think
       the use of force was debatable: it found the spraying unneces-
       sary and against its rules. It put the officer on three months’
       probation. 140 Yet the appellate court disregarded the warden’s
       judgment and held for the officer. The case involved only a
       “single use of pepper spray,” after all, and the officer hadn’t
       used “the full can.” 141 Based on these factual distinctions, the
       court concluded that “the spraying crossed that line. But it
       was not beyond debate that it did, so the law wasn’t clearly es-
       tablished.” 142
       These kinds of decisions are increasingly common. Consider
       another Fifth Circuit case, this time from 2019, in which Texas
       prisoner Trent Taylor claimed that the conditions of his prison
       cells violated the Constitutional minimum:
                   Taylor stayed in the first cell starting September
                   6, 2013. He alleged that almost the entire sur-
                   face—including the floor, ceiling, window,
                   walls, and water faucet—was covered with
                   “massive amounts” of feces that emitted a

       139   950 F.3d at 231.
       140   Id.
       141   Id. at 233.
       142Id. A dissent argued that the majority was stretching qualified immun-
       ity to rule for the officer, since it was already clearly established that cor-
       rectional officers couldn’t use their fists, a baton, or a taser to assault an
       inmate without provocation. Id. at 234–35 (Costa, J., dissenting).



                                             35
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 36 of 72




             “strong fecal odor.” Taylor had to stay in the cell
             naked. He said that he couldn’t eat in the cell,
             because he feared contamination. And he
             couldn’t drink water, because feces were
             “packed inside the water faucet.” Taylor stated
             that the prison officials were aware that the cell
             was covered in feces, but instead of cleaning it,
             [Officers] Cortez, Davison, and Hunter laughed
             at Taylor and remarked that he was “going to
             have a long weekend.” [Officer] Swaney criti-
             cized Taylor for complaining, stating “dude,
             this is Montford, there is shit in all these cells
             from years of psych patients.” On September 10,
             Taylor left the cell.
             A day later, September 11, Taylor was moved to
             a “seclusion cell,” but its conditions were no
             better. It didn’t have a toilet, water fountain, or
             bunk. There was a drain in the floor where Tay-
             lor was ordered to urinate. The cell was ex-
             tremely cold because the air conditioning was
             always on. And the cell was anything but clean.
             Taylor alleged that the floor drain was clogged,
             leaving raw sewage on the floor. The drain
             smelled strongly of ammonia, which made it
             hard for Taylor to breathe. Yet, he alleged, the
             defendants repeatedly told him that if he
             needed to urinate, he had to do so in the clogged
             drain instead of being escorted to the restroom.
             Taylor refused. He worried that, because the
             drain was clogged, his urine would spill onto
             the already-soiled floor, where he had to sleep
             because he lacked a bed. So, he held his urine



                                     36
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 37 of 72




                   for twenty-four hours before involuntarily uri-
                   nating on himself. He stayed in the seclusion
                   cell until September 13. Prison officials then
                   tried to return him to his first, feces-covered cell,
                   but he objected and was permitted to stay in a
                   different cell. 143
       Taylor spent a total of six days in feces-covered cells. 144 To
       make matters worse, the trial court found that Taylor “was
       not allowed clothing and forced to endure the cold tempera-
       tures with nothing but a suicide blanket.” 145
       The correctional officers didn’t submit much to contradict
       Taylor’s evidence of filth. 146 Yet they were granted qualified
       immunity because it “wasn’t clearly established” that “only
       six days” of living in a cesspool of human waste was uncon-
       stitutional. 147 The Fifth Circuit reasoned, “[t]hough the law
       was clear that prisoners couldn’t be housed in cells teeming
       with human waste for months on end, we hadn’t previously
       held that a time period so short violated the Constitution. . . .




       143   Taylor, 946 F.3d at 218–19 (brackets and footnotes omitted).
       144   Id. at 218 & n.6.
       145Taylor v. Williams, No. 5:14-CV-149-BG, 2016 WL 8674566, at *3 (N.D.
       Tex. Jan. 22, 2016), report and recommendation adopted, No. 5:14-CV-149-C,
       2016 WL 1271054 (N.D. Tex. Mar. 29, 2016), aff’d in part, vacated in part,
       remanded, 715 F. App’x 332 (5th Cir. 2017).
       146   Taylor, 946 F.3d at 219.
       147   Id. at 222.




                                              37
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 38 of 72




       It was therefore not ‘beyond debate’ that the defendants broke
       the law.” 148
       Never mind the 50 years of caselaw holding that “[c]ausing a
       man to live, eat and perhaps sleep in close confines with his
       own human waste is too debasing and degrading to be per-
       mitted.” 149 Never mind the numerous 150 Fifth 151 Circuit 152 de-
       cisions 153 concluding that prisoners who live in “filthy, some-
       times feces-smeared, cells” can bring a Constitutional claim. 154
       Never mind that in other states, it is clearly established that




         Id. (citations omitted). It would appear that correctional officers in this
       148

       Circuit can now just put inmates in feces-covered cells for five days or less
       and escape liability.
       149   LaReau v. MacDougall, 473 F.2d 974, 978 (2d Cir. 1972).
       150Bienvenu v. Beauregard Par. Police Jury, 705 F.2d 1457, 1460 (5th Cir. 1983)
       (“Bienvenu’s statements that the defendant . . . intentionally subjected him
       to a cold, rainy, roach-infested facility and furnished him with inopera-
       tive, scum-encrusted washing and toilet facilities sufficiently alleges a
       cause of action cognizable under 42 U.S.C. § 1983.”)
       151Palmer v. Johnson, 193 F.3d 346, 352 (5th Cir. 1999) (concluding that
       plaintiff stated a Constitutional claim when “his only option was to uri-
       nate and defecate in the confined area that he shared with forty-eight other
       inmates”).
       152Gates v. Cook, 376 F.3d 323, 338 (5th Cir. 2004) (affirming injunction
       where “cells were ‘extremely filthy’ with crusted fecal matter, urine, dried
       ejaculate, peeling and chipping paint, and old food particles”).
       153 Cowan v. Scott, 31 F. App’x 832, at *2 (5th Cir. 2002) (finding that pris-
       oner stated a Constitutional claim when he alleged that “he was forced to
       lie in feces for days without access to a shower”).
       154   Harper v. Showers, 174 F.3d 716, 717 (5th Cir. 1999).




                                               38
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 39 of 72




       only three days of living in feces-covered cells is unconstitu-
       tional. 155 And never mind that the Supreme Court had
       acknowledged warmth as an “identifiable human need” and
       that “a low cell temperature at night combined with a failure
       to issue [a] blanket[]” may deprive an inmate of such. 156 None
       of that mattered after 2011, the year the Supreme Court ratch-
       etted up the standard to require that the unlawfulness be “be-
       yond debate.” 157
       Fifth Circuit Judge Don Willett has succinctly explained the
       problem with the clearly established analysis:
                   Section 1983 meets Catch-22. Plaintiffs must
                   produce precedent even as fewer courts are pro-
                   ducing precedent. Important constitutional
                   questions go unanswered precisely because no
                   one’s answered them before. Courts then rely
                   on that judicial silence to conclude there’s no

       155See, e.g., McBride v. Deer, 240 F.3d 1287, 1291 (10th Cir. 2001); Sperow v.
       Melvin, 182 F.3d 922 (7th Cir. 1999); see also Fruit v. Norris, 905 F.2d 1147,
       1151 (8th Cir. 1990) (holding that “forcing inmates to work in a shower of
       human excrement without protective clothing and equipment” for as little
       as 10 minutes stated a claim). Judge Wilson of the Eleventh Circuit once
       wrote that “there is remarkably little consensus among the United States
       circuit courts concerning how to interpret the term ‘clearly established.’”
       Charles R. Wilson, "Location, Location, Location": Recent Developments in the
       Qualified Immunity Defense, 57 N.Y.U. ANN. SURV. AM. L. 445, 447 (2000).
       “One has to work hard to find some doctrinal consistency or predictability
       in the case law and the circuits are hopelessly conflicted both within and
       among themselves.” Karen M. Blum, Section 1983 Litigation: The Maze, the
       Mud, and the Madness, 23 WM. & MARY BILL RTS. J. 913, 925 (2015) (collect-
       ing cases).
       156   Wilson v. Seiter, 501 U.S. 294, 304 (1991).
       157   al-Kidd, 563 U.S. at 741.




                                                39
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 40 of 72




                   equivalent case on the books. No precedent = no
                   clearly established law = no liability. An
                   Escherian Stairwell. Heads government wins,
                   tails plaintiff loses. 158
       To be clear, it is unnecessary to ascribe malice to the appellate
       judges deciding these terrible cases. No one wants to be re-
       versed by the Supreme Court, and the Supreme Court’s sum-
       mary reversals of qualified immunity cases are ever-more bit-
       ing. 159 If you’ve been a Circuit Judge since 1979—sitting on the
       bench longer than any current Justice—you might expect a
       more forgiving reversal. 160 Other appellate judges see these
       decisions, read the tea leaves, and realize it is safer to find de-
       batable whether it was a clearly established Constitutional vi-
       olation to force a prisoner to eat, sleep, and live in prison cells
       swarming in feces for six days.
       It is also unnecessary to blame the doctrine of qualified im-
       munity on ideology. “Although the Court is not always unan-
       imous on these issues, it is fair to say that qualified immunity
       has been as much a liberal as a conservative project on the Su-
       preme Court.” 161 Judges disagree in these cases no matter
       which President appointed them. 162 Qualified immunity is


         Zadeh v. Robinson, 928 F.3d 457, 479–80 (5th Cir. 2019) (Willett, J., con-
       158

       curring in part and dissenting in part).
       159See, e.g., White, 137 S. Ct. at 552 (per curiam) (chastising the appellate
       court for “misunderst[anding] the ‘clearly established’ analysis”). Profes-
       sor Baude says the Court has been on a “crusade.” Baude, supra at 61.
       160   See White, 137 S. Ct. at 552.
       161Samuel R. Bagenstos, Who Is Responsible for the Stealth Assault on Civil
       Rights?, 114 MICH. L. REV. 893, 909 (2016).
       162   See, e.g., Pratt v. Harris Cty., Tex., 822 F.3d 174, 186 (5th Cir. 2016).




                                                 40
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 41 of 72




       one area proving the truth of Chief Justice Roberts’ statement,
       “We do not have Obama judges or Trump judges, Bush
       judges or Clinton judges.” 163
       There are numerous critiques of qualified immunity by law-
       yers, 164 judges, 165 and academics. 166 Yet qualified immunity is
       the law of the land and the undersigned is bound to follow its
       terms absent a change in practice by the Supreme Court.
       Here is the exact legal standard applicable in this circuit:
                There are generally two steps in a qualified im-
                munity analysis. “First, a court must decide
                whether the facts that a plaintiff has alleged or
                shown make out a violation of a constitutional

       163Adam Liptak, Chief Justice Defends Judicial Independence After Trump At-
       tacks ‘Obama Judge’, N.Y. TIMES (Nov. 21, 2018).
       164See, e.g., Brief of Cross-Ideological Groups Dedicated to Ensuring Offi-
       cial Accountability, Restoring the Public’s Trust in Law Enforcement, and
       Promoting the Rule of Law as Amici Curiae in Support of Petitioner, Bax-
       ter v. Bracey, 140 S. Ct. 1862 (2020) (No. 18-1287), 2019 WL 2370285.
       165 See, e.g., Horvath v. City of Leander, 946 F.3d 787, 795 (5th Cir. 2020) (Ho,
       J., concurring in part and dissenting in part); Zadeh, 928 F.3d at 474 (Wil-
       lett, J., concurring in part and dissenting in part); Manzanares v. Roosevelt
       Cty. Adult Det. Ctr., 331 F. Supp. 3d 1260, 1293 n.10 (D.N.M. 2018); Estate
       of Smart v. City of Wichita, No. 14-2111-JPO, 2018 WL 3744063, at *18 n.174
       (D. Kan. Aug. 7, 2018); Thompson v. Clark, No. 14-CV-7349, 2018 WL
       3128975, at *10 (E.D.N.Y. June 26, 2018); Baldwin v. City of Estherville, 915
       N.W.2d 259, 283 (Iowa 2018) (Appel, J., dissenting); James A. Wynn, Jr., As
       a judge, I have to follow the Supreme Court. It should fix this mistake, WASH.
       POST (June 12, 2020).
         See, e.g., The Case Against Qualified Immunity, supra; Baude, supra; Fred
       166

       O. Smith, Jr., Abstention in the Time of Ferguson, 131 HARV. L. REV. 2283,
       2305 (2018); What's Wrong with Qualified Immunity?, supra; Christina
       Brooks Whitman, Emphasizing the Constitutional in Constitutional Torts, 72
       CHI.-KENT L. REV. 661, 678 (1997).



                                             41
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 42 of 72




               right. Second . . . the court must decide whether
               the right at issue was clearly established at time
               of the defendant’s alleged misconduct.” How-
               ever, we are not required to address these steps
               in sequential order.
               In Fourth Amendment cases, determining
               whether an official violated clearly established
               law necessarily involves a reasonableness in-
               quiry. In Pearson, the Supreme Court explained
               that [an] officer is “entitled to qualified immun-
               ity where clearly established law does not show
               that the conduct violated the Fourth Amend-
               ment,” a determination which “turns on the ob-
               jective legal reasonableness of the action, as-
               sessed in light of the legal rules that were clearly
               established at the time it was taken.” However,
               “a reasonably competent public official should
               know the law governing his conduct.” In gen-
               eral, “the doctrine of qualified immunity pro-
               tects government officials from . . . liability
               when they reasonably could have believed that
               their conduct was not barred by law, and im-
               munity is not denied unless existing precedent
               places the constitutional question beyond de-
               bate.” 167
       The Court will now consider Jamison’s claims under these
       two steps.




         Heaney v. Roberts, 846 F.3d 795, 801 (5th Cir. 2017) (citations and brackets
       167

       omitted).



                                            42
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 43 of 72




                         IV.       Qualiﬁed Immunity Analysis
             A.       Violation of a Statutory or Constitutional Right
       The Court has already determined that Officer McClendon is
       entitled to qualified immunity for his decision to pull over
       Jamison. 168 The Court now turns to the stop itself.
                                  1.    Physical Intrusion
       “In a valid traffic stop, an officer may request a driver’s li-
       cense and vehicle registration and run a computer check.” 169
       Officers are also permitted “to require passengers to identify
       themselves,” and “[w]hile waiting for the results of computer
       checks, the police can question the subjects of a traffic stop
       even on subjects unrelated to the purpose of the stop.” 170
       Officers are not allowed to unreasonably intrude into a per-
       son’s vehicle. “While the interior of an automobile is not sub-
       ject to the same expectations of privacy that exist with respect
       to one’s home, a car’s interior as a whole is nonetheless subject
       to Fourth Amendment protection from unreasonable intru-
       sions by the police.” 171 It follows that an “officer’s intrusion
       into the interior of [a] car constitute[s] a search.” 172




       168   See Docket No. 62.
       169United States v. Estrada, 459 F.3d 627, 631 (5th Cir. 2006) (citation omit-
       ted).
         United States v. Spence, 667 F. App’x 446, 447 (5th Cir. 2016) (citations
       170

       omitted).
       171   New York v. Class, 475 U.S. 106, 114–15 (1986).
       172United States v. Pierre, 958 F.2d 1304, 1309 (5th Cir. 1992); see also United
       States v. Ryles, 988 F.2d 13, 15 (5th Cir. 1993).




                                               43
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 44 of 72




       “[T]he intrusiveness of the search is not measured so much by
       its scope as by whether it invades an expectation of privacy
       that society is prepared to recognize as ‘reasonable.’” 173 Ac-
       cordingly, “the key inquiry” in these cases is whether the of-
       ficer “acted reasonably” when he intruded. 174 The question is
       highly dependent on the facts of each case. 175
       Here, Jamison argues that Officer McClendon “physically
       prevent[ed] Mr. Jamison from resuming his travel by placing
       his arm inside Mr. Jamison’s automobile.” 176 Viewing the ev-
       idence in the light most favorable to the non-movant, the
       Court must conclude for present purposes that the stop hap-
       pened in this way. Officer McClendon’s insertion of his arm
       into Jamison’s vehicle is an “intru[sion] inside a space that,
       under most circumstances, is protected by a legitimate expec-
       tation of privacy.” 177 The Court must therefore consider
       whether Officer McClendon acted reasonably when he in-
       truded.
       In United States v. Pierre, Border Patrol Agent Lonny Hillin
       stopped a GMC Jimmy at a fixed checkpoint in Texas. 178 The
       Jimmy was a “two-door vehicle . . . equipped with tinted fixed
       rear windows.” 179 The defendant, Pierre, “was lying down in



       173   Pierre, 958 F.2d at 1309 (citation omitted).
       174   Id.
       175   See id.
       176   Docket No. 68 at 21.
       177   Ryles, 988 F.2d at 15 (citations omitted).
       178   Pierre, 958 F.2d at 1307.
       179   Id.




                                                44
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 45 of 72




       the back seat.” 180 During the stop, Agent Hillin “ducked his
       head in the window to get a clear view of the back seat and to
       talk to Pierre about his citizenship.” 181 The Fifth Circuit con-
       sidered the following to determine if the agent’s intrusion was
       reasonable: (1) whether the officer intruded upon an area for
       which there is a reasonable expectation of privacy; (2)
       whether the officer’s “actions were no more intrusive than
       necessary to accomplish his objective”; and (3) whether the
       intrusion was reasonable to ensure the safety of the officer. 182
       As to the first consideration, the Fifth Circuit found that “pas-
       sengers of vehicles at fixed checkpoints near the border of the
       United States do not have a reasonable expectation of privacy
       in not being stopped and questioned about their citizen-
       ship.” 183 The court reasoned that “occupants of a vehicle
       stopped at a checkpoint have no expectancy that they will not
       be required to look an agent in the eye and answer questions
       about their citizenship.” 184 In Pierre, the “physical features of
       the Jimmy made it difficult for Agent Hillin to speak with
       Pierre and verify his citizenship.” 185 These considerations
       weighed toward finding that the agent’s intrusion – in this
       case, sticking his head into the car – was reasonable. 186



       180   Id.
       181   Id. (quotations and brackets omitted).
       182   Id. at 1309–10.
       183   Id. at 1309.
       184   Id. at 1310.
       185   Id. at 1309.
       186   Id. at 1310.




                                              45
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 46 of 72




       The Fifth Circuit also found that the sole purpose of Agent
       Hillin’s intrusion was to ask about the passenger’s citizen-
       ship. Again, the Court noted that vehicle’s physical features
       did not allow Agent Hillin “to see and communicate with
       Pierre.” 187 The court observed that “Agent Hillin's action in
       sticking his head in the driver’s window was certainly less in-
       trusive than requiring Pierre to get out of the vehicle.” 188
       Finally, “in evaluating the reasonableness of the search,” the
       Fifth Circuit “considered the safety of the officer.” 189 It held
       that “[a]n agent at a checkpoint, for his own safety, would
       have good reason to position himself so he could see the per-
       son with whom he is speaking.” 190
       Here, Jamison had no reasonable expectation of privacy as to
       being questioned during a lawful stop. 191 However, there is
       no evidence that the physical features of Jamison’s car or any
       other circumstance made it difficult for Officer McClendon to
       question Jamison. Accordingly, this first consideration
       weighs against finding that Officer McClendon acted reason-
       ably when he put his arm into Jamison’s car.
       Turning to the second consideration, Officer McClendon ad-
       mitted that his objective was to get Jamison’s consent to
       search the car. He had no reason to physically put his arm into




       187   Id.
       188   Id.
       189   Id. (citation omitted).
       190   Id.
       191   See Spence, 667 F. App’x at 447.




                                                46
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 47 of 72




       the car to accomplish that objective. This situation is inappo-
       site to Pierre, where the agent had to intrude in to the car to
       “see and communicate with Pierre.” 192
       As to the third consideration, the same principle discussed in
       Pierre obviously applies here: officers have good reason to see
       the person they have pulled over. Officer McClendon, how-
       ever, could already see Jamison. There was no reason to put
       his arm into Jamison’s car to request that he consent to a
       search, and nothing in this record or the parties’ briefs at-
       tempts to support that view.
       In Pierre, the Fifth Circuit emphasized that officers do not
       have “carte blanche authority” to intrude into vehicles. 193 All
       of the considerations discussed in Pierre point toward a find-
       ing that Officer McClendon acted unreasonably.
       For these reasons, Officer McClendon’s physical intrusion
       into Jamison’s car was an unreasonable search in violation of
       the Fourth Amendment.
                           2.       Subsequent Vehicle Search
       Officer McClendon then argues that Jamison consented to the
       search of his car. Jamison concedes that he “consented” but
       argues that his consent was involuntary.
       “Consent is valid only if it is voluntary.” 194 “Furthermore, if
       an individual gives consent after being subject to an initial un-



       192   Pierre, 958 F.2d at 1310.
       193   Id.
         United States v. Gomez-Moreno, 479 F.3d 350, 357 (5th Cir. 2007) (citation
       194

       omitted), overruled on other grounds by Kentucky v. King, 563 U.S. 452 (2011).




                                            47
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 48 of 72




       constitutional search, the consent is valid only if it was an in-
       dependent act of free will, breaking the causal chain between
       the consent and the constitutional violation.” 195 Factors that
       inform whether the consent was an independent act of free
       will include the “temporal proximity of the illegal conduct
       and the consent,” whether there were any intervening circum-
       stances, and “the purpose and flagrancy” of the miscon-
       duct. 196
       The Court has found a constitutional violation in Officer
       McClendon’s intrusion into Jamison’s vehicle. Jamison’s
       “consent to search . . . was contemporaneous with the consti-
       tutional violation, and there was no intervening circum-
       stance.” 197 Viewing the evidence in the light most favorable to
       Jamison, as the legal standard requires, he relented and
       agreed to the search only after Officer McClendon escalated
       his efforts and placed his arm inside the car. Officer McClen-
       don’s intrusion into Jamison’s car was a purposeful and un-
       reasonable entry into an area subject to Fourth Amendment
       protection. “Thus, under the circumstances of this case, the
       consent to search was not an independent act of free will, but
       rather a product of” an unconstitutional search. 198
       Even absent the initial constitutional violation, there is a fac-
       tual dispute as to whether Jamison’s consent was voluntary.


       195   Id. (quotations and citation omitted).
         United States v. Hernandez, 279 F.3d 302, 307 (5th Cir. 2002) (citation
       196

       omitted).
       197United States v. Santiago, 310 F.3d 336, 343 (5th Cir. 2002) (citations omit-
       ted).
       198   Id.




                                              48
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 49 of 72




       “The voluntariness of consent is a question of fact to be deter-
       mined from the totality of all the circumstances.” 199 To deter-
       mine whether a person’s consent was voluntary, the Court
       considers six factors: “(1) the voluntariness of the suspect’s
       custodial status; (2) the presence of coercive police proce-
       dures; (3) the nature and extent of the suspect’s cooperation;
       (4) the suspect’s awareness of his right to refuse consent; (5)
       the suspect’s education and intelligence; and (6) the suspect’s
       belief that no incriminating evidence will be found.” 200 “In
       this analysis, no single factor is determinative” 201 and courts
       consider other factors relevant to the inquiry. 202
       Viewing the evidence in the light most favorable to Jamison,
       three factors weigh toward finding voluntary consent.
       Jamison was aware of his right to refuse consent; he refused
       to give consent after being asked four times by Officer
       McClendon. Jamison graduated from high school and there is
       nothing in the record showing that he “lack[ed] the requisite
       education or intelligence to give valid consent to the
       search.” 203 Finally, Jamison believed – rightly so – that no in-
       criminating evidence would be found.
       The remaining factors weigh against finding voluntary con-
       sent. Jamison’s custodial status was not voluntary: he was not

       199United States v. Shabazz, 993 F.2d 431, 438 (5th Cir. 1993) (quotations and
       citation omitted).
       200United States v. Escamilla, 852 F.3d 474, 483 (5th Cir. 2017) (citation omit-
       ted).
       201United States v. Macias, 658 F.3d 509, 523 (5th Cir. 2011) (citation omit-
       ted).
       202United States v. Tompkins, 130 F.3d 117, 122 (5th Cir. 1997) (citation omit-
       ted).
       203   United States v. Cooper, 43 F.3d 140, 148 (5th Cir. 1995).



                                                49
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 50 of 72




       free to leave. Jamison was also polite but unwilling to let Of-
       ficer McClendon search his car the first four times the Officer
       asked. It is difficult to accept that Jamison truly wanted to
       give consent, since the exchange became “heated.” Moreover,
       when Officer McClendon brought out his canine, Jamison
       says that he initially refused to consent to the dog sniff.
       The parties disagree about whether Officer McClendon’s ac-
       tions were coercive. Jamison mainly points to Officer McClen-
       don’s intrusion into the car and repeated requests for consent.
       Officer McClendon, on the other hand, points to a number of
       cases where (he claims) other courts cleared officers who used
       greater restraints on a person’s freedom. 204
       Jamison also points to “promises” and other “more subtle
       forms of coercion” that might have affected his judgment. 205
       The existence of a promise indeed constitutes a relevant factor
       in the Court’s determination. 206
       There is a genuine factual dispute about whether Officer
       McClendon’s actions amount to coercive procedures. There is
       evidence of omissions, outright lies, and promises by the of-
       ficer: he did not inform Jamison that the EPIC check had come
       back clear, he lied about a call saying Jamison was transport-
       ing drugs, and he promised Jamison that he would allow him
       to leave if he found a roach in the car. A jury could reasonably
       conclude that Officer McClendon’s lies reasonably caused
       Jamison to fear that the officer would plant drugs in his car,
       or worse. McClendon’s statement to “Hold on a minute” and


         See, e.g., Tompkins, 130 F.3d at 122; United States v. Olivarria, 781 F. Supp.
       204

       2d 387, 395 (N.D. Miss. 2011).
       205   United States v. Hall, 565 F.2d 917, 921 (5th Cir. 1978).
       206   See United States v. Fernandes, 285 F. App’x 119, 124 (5th Cir. 2008).



                                                50
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 51 of 72




       his physical intrusion into the interior of Jamison’s car, while
       separately a constitutional violation, had the effect of physi-
       cally expressing to Jamison that he was not free to leave – even
       though Jamison reasonably believed he could go after Officer
       McClendon returned his documents.
       For these reasons, the Court finds a genuine factual dispute
       about whether Jamison voluntarily consented to the search.
       A reader would be forgiven for pausing here and wondering
       whether we forgot to mention something. 207 When in this
       analysis will the Court look at the elephant in the room—how
       race may have played a role in whether Officer McClendon’s
       actions were coercive? 208
       Jamison was a Black man driving through Mississippi, a state
       known for the violent deaths of Black people and others who
       fought for their freedom. Pelahatchie is an hour south of Phil-
       adelphia, a town made infamous after a different kind of traf-
       fic stop resulted in the brutal lynching of James Chaney, Mi-
       chael Schwerner, and Andrew Goodman. 209 Pelahatchie is

       207Cf. Cynthia Lee, Reasonableness with Teeth: The Future of Fourth Amend-
       ment Reasonableness Analysis, 81 MISS. L.J. 1133, 1151 n.81 (2012) (identify-
       ing cases in which the Supreme Court failed to recognize the potential im-
       pact of race and racism).
       208Cf. United States v. Mendenhall, 446 U.S. 544, 558 (1980) (noting that the
       race, gender, age, and education of a young Black woman who “may have
       felt unusually threatened by the officers, who were white males” were all
       relevant factors in determining whether the woman voluntarily consented
       to a seizure).
       209   U.S. DEP’T   OF JUSTICE,
                               CIVIL RIGHTS DIV., INVESTIGATION OF THE 1964
       MURDERS OF MICHAEL SCHWERNER, JAMES CHANEY, AND ANDREW
       GOODMAN 7–8 (2018), available at https://www.justice.gov/crt/case-docu-
       ment/file/1041791/download.




                                            51
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 52 of 72




       also less than 30 minutes east of Jackson, where on June 26,
       2011, a handful of young white men and women engaged in
       some old-fashioned Redemption and murdered James Craig
       Anderson, a 47-year old Black, gay man. 210 Pelahatchie is also
       in Rankin County, the same county the young people called
       home. Only a few miles separate the two communities.
       For Black people, this isn’t mere history. It’s the present.
       By the time Jamison was pulled over, more than 600 people
       had been killed by police officers in 2013 alone. 211 Jamison was
       stopped just 16 days after the man who killed Trayvon Martin
       was acquitted. 212 On that day, Alicia Garza wrote a Facebook
       post that said, “Black people. I love you. I love us. We matter.
       Our lives matter, Black lives matter.” 213 And that week, “thou-
       sands of demonstrators gathered in dozens of cities” to com-
       memorate Martin “and to add their voices to a debate on race



       210Albert Samaha, "This Is What They Did For Fun": The Story Of A Modern-
       Day Lynching, BUZZFEED NEWS (Nov. 18, 2015); see also Press Release, U.S.
       Dep’t of Justice, Three Brandon, Miss., Men Plead Guilty for Their Roles
       in the Racially Motivated Assault and Murder of an African-American
       Man (Mar. 22, 2012) available at https://www.justice.gov/opa/pr/three-
       brandon-miss-men-plead-guilty-their-roles-racially-motivated-assault-
       and-murder-african.
       211 See MAPPING POLICE VIOLENCE, https://mappingpoliceviolence.org/
       (last accessed June 15, 2020).
       212Lizette Alvarez & Cara Buckley, Zimmerman Is Acquitted in Trayvon Mar-
       tin Killing, N.Y. TIMES (July 13, 2013).
       213Elazar Sontag, To this Black Lives Matter co-founder, activism begins in the
       kitchen, WASH. POST (Mar. 26, 2018); see also Garrett Chase, The Early His-
       tory of the Black Lives Matter Movement, and the Implications Thereof, 18 NEV.
       L.J. 1091, 1095 (2018).




                                             52
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 53 of 72




       that his death . . . set off.” 214 A movement was in its early
       stages that would shine a light on killings by police and police
       brutality writ large – a problem Black people have endured
       since “states replaced slave patrols with police officers who
       enforced ‘Black codes.’” 215
       Jamison’s traffic stop cannot be separated from this context.
       Black people in this country are acutely aware of the danger
       traffic stops pose to Black lives. 216 Police encounters happen
       regardless of station in life or standing in the community; to
       Black doctors, judges, and legislators alike. 217 United States


         Channing Joseph & Ravi Somaiya, Demonstrations Across the Country
       214

       Commemorate Trayvon Martin, N.Y. TIMES (July 21, 2013).
       215Hannah L.F. Cooper, War on Drugs Policing and Police Brutality, 50
       SUBSTANCE USE & MISUSE 1188, 1189 (2015); see also Elizabeth Hinton &
       DeAnza Cook, The Mass Criminalization of Black Americans: A Historical
       Overview, 1 ANN. REV. CRIMINOLOGY 2.1, 2.3 (forthcoming 2021); Katheryn
       Russell-Brown, Making Implicit Bias Explicit: Black Men and the Police, in
       POLICING THE BLACK MAN 139–40 (Angela J. Davis ed., 2018); Brandon
       Hasbrouck, The 13th Amendment Could End Racist Policing, SLATE (June 5,
       2020).
       216See, e.g., Ron Stodghill, Black Behind the Wheel, N.Y. TIMES (July 14, 2020);
       Helen Sullivan et al., Thousands continue protesting across US as Minneapolis
       vows to dismantle police department – as it happened, THE GUARDIAN (June 12,
       2020). “There’s a long history of black and brown communities feeling un-
       safe in police presence.” United States v. Curry, No. 18-4233, 2020 WL
       3980362, at *13 (4th Cir. July 15, 2020) (Gregory, C.J., concurring).
       217See Crystal Bonvillian, Video: Black Miami doctor who tests homeless for
       COVID-19 handcuffed, detained outside own home, KIRO 7 (Apr. 14, 2020);
       David A. Harris, Racial Profiling: Past, Present, and Future?, ABA CRIM.
       JUSTICE MAG. (Winter 2020) (recounting the suit and settlement achieved
       by Robert Wilkins, U.S. Circuit Judge for the D.C. Circuit); Louis Nelson,
       Sen. Tim Scott reveals incidents of being targeted by Capitol Police, POLITICO
       (July 13, 2016).




                                             53
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 54 of 72




       Senator Tim Scott was pulled over seven times in one year—
       and has even been stopped while a member of what many re-
       fer to as “the world’s greatest deliberative body.” 218 The “vast
       majority” of the stops were the result of “nothing more than
       driving a new car in the wrong neighborhood or some other
       reason just as trivial.” 219



       In a moving speech delivered from the Senate floor just last month, Sena-
       tor Scott said,
               As a black guy, I know how it feels to walk into a store
               and have the little clerk follow me around, even as a
               United States Senator. I get that. I've experienced that. I
               understand the traffic stops. I understand that when I’m
               walking down the street and some young lady clutches
               on to her purse and my instinct is to get a little further
               away because I don't want any issues with anybody, I un-
               derstand that.
       See U.S. Senator Tim Scott, Senator Tim Scott Delivers Fiery Speech on
       Senate Floor After Senate Democrats Stonewall Legislation on Police Re-
       form Across America (June 24, 2020), available at https://www.scott.sen-
       ate.gov/media-center/press-releases/senator-tim-scott-delivers-fiery-
       speech-on-senate-floor-after-senate-democrats-stonewall-legislation-on-
       police-reform-across-america.
         Tim Scott, GOP Sen. Tim Scott: I've choked on fear when stopped by police.
       218

       We need the JUSTICE Act., USA TODAY (June 18, 2020).
       219Nelson, supra (“Scott also shared the story of a former staffer of his who
       drove a Chrysler 300, ‘a nice car without any question, but not a Ferrari.’
       The staffer wound up selling that car out of frustration after being pulled
       over too often in Washington, D.C., ‘for absolutely no reason other than
       for driving a nice car.’ He told a similar story of his brother, a command
       sergeant major in the U.S. Army, who was pulled over by an officer sus-
       picious that the car Scott’s brother was driving was stolen because it was
       a Volvo. . . . Scott pleaded in his remarks that the issues African-Americans
       face in dealing with law enforcement not be ignored.”).




                                            54
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 55 of 72




       The situation is not getting better. The number of people
       killed by police each year has stayed relatively constant, 220
       and Black people remain at disproportionate risk of dying in
       an encounter with police. 221 It was all the way back in 1968
       when Nina Simone famously said that freedom meant “no
       fear! I mean really, no fear!” 222 Yet decades later, Black male
       teens still report a “fear of police and a serious concern for
       their personal safety and mortality in the presence of police
       officers.” 223
       In an America where Black people “are considered dangerous
       even when they are in their living rooms eating ice cream,
       asleep in their beds, playing in the park, standing in the pulpit
       of their church, birdwatching, exercising in public, or walking
       home from a trip to the store to purchase a bag of Skittles,” 224
       who can say that Jamison felt free that night on the side of
       Interstate 20? Who can say that he felt free to say no to an
       armed Officer McClendon?



       220See, e.g., John Sullivan et al., Four years in a row, police nationwide fatally
       shoot nearly 1,000 people, WASH. POST (Feb. 12, 2019).
       221Niall McCarthy, Police Shootings: Black Americans Disproportionately Af-
       fected [Infographic], FORBES (May 28, 2020) (“Black Americans . . . are shot
       and killed by police [at] more than twice . . . the rate for white Ameri-
       cans.”).
         Adam Shatz, The Fierce Courage of Nina Simone, N.Y. REV. OF BOOKS (Mar.
       222

       10, 2016).
       223Smith Lee & Robinson, That’s My Number One Fear in Life. It’s the Police”:
       Examining Young Black Men’s Exposures to Trauma and Loss Resulting From
       Police Violence and Police Killings, 45 J. BLACK PSYCH. 143, 146 (2019) (cita-
       tion omitted).
       224   Curry, 2020 WL 3980362, at *14 (Gregory, C.J., concurring).




                                              55
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 56 of 72




       It was in this context that Officer McClendon repeatedly lied
       to Jamison. It was in this moment that Officer McClendon in-
       truded into Jamison’s car. It was upon this history that
       Jamison said he was tired. These circumstances point to
       Jamison’s consent being involuntary, a situation where he felt
       he had “no alternative to compliance” and merely mouthed
       “pro forma words of consent.” 225
       Accordingly, Oﬃcer McClendon’s search of Jamison’s vehicle
       violated the Fourth Amendment.
                    B.       Violation of Clearly Established Law
       The Court must now determine whether Oﬃcer McClendon
       “violated clearly established constitutional rights of which a
       reasonable person would have known.” 226
       “A clearly established right is one that is ‘suﬃciently clear
       that every reasonable oﬃcial would have understood that
       what he is doing violates that right.’” 227 “Clearly established
       law must be particularized to the facts of a case. Thus, while
       a case need not be directly on point, precedent must still put
       the underlying question beyond debate.” 228 District courts in
       this Circuit have been told that “clearly established law comes
       from holdings, not dicta.” 229 We “are to pay close attention to




       225   United States v. Ruigomez, 702 F.2d 61, 65 (5th Cir. 1983).
       226Samples v. Vadzemnieks, 900 F.3d 655, 662 (5th Cir. 2018) (quotations, ci-
       tations, and ellipses omitted).
       227   Mullenix, 136 S. Ct. at 308 (citation omitted).
       228   Id. (quotations and citation omitted).
       229   Morrow v. Meachum, 917 F.3d 870, 875 (5th Cir. 2019) (citations omitted).




                                                56
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 57 of 72




       the speciﬁc context of the case” and not “deﬁne clearly estab-
       lished law at a high level of generality.” 230
        “It is the plaintiﬀ’s burden to ﬁnd a case in his favor that does
       not deﬁne the law at a high level of generality.” 231 To meet this
       high burden, the plaintiﬀ must “point to controlling author-
       ity—or a robust consensus of persuasive authority—that de-
       ﬁnes the contours of the right in question with a high degree
       of particularity.” 232
       It is here that the qualiﬁed immunity analysis ends in Oﬃcer
       McClendon’s favor.
       Viewing the facts in the light most favorable to Jamison, the
       question in this case is whether it was clearly established that
       an oﬃcer who has made ﬁve sequential requests for consent
       to search a car, lied, promised leniency, and placed his arm
       inside of a person’s car during a traﬃc stop while awaiting
       background check results has violated the Fourth Amend-
       ment. It is not.
       Jamison identiﬁes a Tenth Circuit case ﬁnding that an oﬃcer
       unlawfully prolonged a detention “after verifying the tempo-
       rary tag was valid and properly displayed.” 233 That court
       wrote that “[e]very temporary tag is more diﬃcult to read in


       230Anderson v. Valdez, 913 F.3d 472, 476 (5th Cir. 2019) (quotations and ci-
       tations omitted).
         Rich v. Palko, 920 F.3d 288, 294 (5th Cir. 2019) (quotations and citation
       231

       omitted).
         McLin v. Ard, 866 F.3d 682, 696 (5th Cir. 2017) (quotations and citation
       232

       omitted).
       233Docket No. 68 at 20 (citing United States v. Edgerton, 438 F.3d 1043, 1051
       (10th Cir. 2006)).




                                            57
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 58 of 72




       the dark when a car is traveling 70 mph on the interstate. But
       that does not make every vehicle displaying such a tag fair
       game for an extended Fourth Amendment seizure.” 234 Aside
       from the fact that a Tenth Circuit case is not “controlling au-
       thority” nor representative of “a robust consensus of persua-
       sive authority,” 235 the case is unavailing here since Oﬃcer
       McClendon was awaiting NCIC results when he began to
       question Jamison. As discussed above, questioning while
       awaiting results from an NCIC check is “not inappropri-
       ate.” 236 Oﬃcer McClendon’s initial questioning was not in and
       of itself a Fourth Amendment violation.
       As to Oﬃcer McClendon’s “particular conduct” of intruding
       into Jamison’s vehicle, making promises of leniency, and re-
       peatedly questioning him, Jamison primarily argues that “a
       genuine issue of material fact exists regarding the voluntari-
       ness of Mr. Jamison’s alleged consent to allow the Defendant
       McLendon to search his car.” 237 He contends that a grant of
       “qualiﬁed immunity [is] inappropriate based on those factual
       conﬂicts.” 238




       234   Edgerton, 438 F.3d at 1051.
       235   Palko, 920 F.3d at 294.
       236   United States v. Zucco, 71 F.3d 188, 190 (5th Cir. 1995).
       237   Docket No. 68 at 23.
       238Id. at 24 (citing Jordan v. Wayne Cty., Miss., No. 2:16-CV-70-KS-MTP,
       2017 WL 2174963, at *5 (S.D. Miss. May 17, 2017)).




                                                58
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 59 of 72




       To prevail with this argument, Jamison must show that the
       factual dispute is such that the Court cannot “settl[e] on a co-
       herent view of what happened in the ﬁrst place.” 239 Further,
       “[Jamison’s] version of the violations [should] implicate
       clearly established law.” 240 That is not the case here.
       While Jamison and Oﬃcer McClendon’s recounting of the
       facts diﬀers, the Court is able to settle on a coherent view of
       what occurred based on Jamison’s version of the facts. 241 Con-
       sidering the evidence in a light “most favorable” to
       Jamison,” 242 Jamison has failed to show that Oﬃcer McClen-
       don acted in an objectively unreasonable manner. An oﬃcer’s
       “acts are held to be objectively reasonable unless all reasona-
       ble oﬃcials in the defendant’s circumstances would have then
       known that the defendant’s conduct violated the United
       States Constitution or the federal statute as alleged by the
       plaintiﬀ.” 243
       While Jamison contends that Oﬃcer McClendon’s intrusion
       was coercive, Jamison fails to support the claim with relevant
       precedent. He cites to this Court’s opinion in United States v.
       Alvarado, which found it unreasonable to detain a person on
       the side of the highway for an hour “for reasons not tied to
       reasonable suspicion that he had committed a crime or was


         Lampkin v. City of Nacogdoches, 7 F.3d 430, 435 (5th Cir. 1993); see also
       239

       Mangieri v. Clifton, 29 F.3d 1012, 1016 (5th Cir. 1994).
       240   Johnston v. City of Houston, Tex., 14 F.3d 1056, 1061 (5th Cir. 1994).
       241Contra Lampkin, 7 F.3d at 435 (“The facts leading up to these mistakes
       are not consistent among various officers’ testimony and affidavits.”).
       242   Id.
       243   Thompson v. Upshur Cty., TX, 245 F.3d 447, 457 (5th Cir. 2001).




                                                59
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 60 of 72




       engaged in the commission of a crime.” 244 However, this
       Court’s opinions cannot serve as “clearly established” prece-
       dent. 245 Moreover, the facts of that case are distinguishable
       since the defendant in Alvarado was unlawfully held after
       background checks came back clear. 246
       The cases the Court cited above regarding physical intrusions
       – United States v. Pierre and New York v. Class – are also insuf-
       ﬁcient. While it has been clearly established since at least 1986
       that an oﬃcer may be held liable for an unreasonable “intru-
       sion into the interior of [a] car,” 247 this is merely a “general
       statement[] of the law.” 248 “[C]learly established law must be
       particularized to the facts of the case.” 249
       In Pierre, the oﬃcer could not see into the suspect’s back seat
       and had to put his head inside to speak to the suspect. In Class,
       the suspect had been removed from his car and the oﬃcer put
       his hand inside to move papers so that he could see the car’s
       VIN. Neither case considered a police oﬃcer putting his arm
       inside a car while trying to get the driver to consent to a
       search. Both cases also found the oﬃcer’s conduct to be rea-
       sonable, thus not providing “fair and clear warning” of what
       constitutes an unreasonable intrusion into a car.




       244   United States v. Alvarado, 989 F. Supp. 2d 505, 522 n.21 (S.D. Miss. 2013).
       245   See McCoy, 950 F.3d at 233 n.6.
       246   Alvarado, 989 F. Supp. 2d at 522.
       247   Pierre, 958 F.2d at 1309; see also Class, 475 U.S. at 114–15.
       248   White, 137 S. Ct. at 552 (quotations and citation omitted).
       249   Id. (quotations and citation omitted).




                                                 60
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 61 of 72




       Given the lack of precedent that places the Constitutional
       question “beyond debate,” Jamison’s claim cannot proceed. 250
       Oﬃcer McClendon is entitled to qualiﬁed immunity as to
       Jamison’s prolonged detention and unlawful search claims.
             V.       Jamison’s Seizure of Property & Damage Claim
       Jamison’s complaint pleads a separate claim for the “reck-
       less[] and deliberate[]” damage to his car he alleges occurred
       during Oﬃcer McClendon’s search. Jamison points out, how-
       ever, that although Oﬃcer McClendon sought summary
       judgment as to all claims and an entry of ﬁnal judgment, nei-
       ther his original nor his renewed motion for summary judg-
       ment provided an argument as to this third claim.
       Jamison is correct. Oﬃcer McClendon’s failure to raise the ar-
       gument in his motions for summary judgment means he has
       forfeited its resolution at this juncture. 251 And his attempt to
       shoehorn it into his reply in support of his renewed motion
       for summary judgment was too late, since “[a]rguments




       250   Id. at 551 (quotations and citation omitted).
       251See Bank of Am. Nat'l Ass'n v. Stauffer, 728 F. App’x 412, 413 (5th Cir.
       2018). The situation is inapposite to the cases in Officer McClendon’s reply
       brief. Both Vela v. City of Houston, 276 F.3d 659 (5th Cir. 2001), and Hargrave
       v. Fibreboard Corp., 710 F.2d 1154, 1156 (5th Cir. 1983), concerned cases in
       which a party argued for summary judgment on claims and the opposing
       party failed to address at least one of the theories of recovery in its re-
       sponse. In such cases, the Fifth Circuit held that the nonmoving party
       “abandoned its alternative theories of recovery [or defenses] by failing to
       present them to the trial court.” Vela, 276 F.3d at 678–79. Here, however,
       Officer McClendon failed to raise an argument in his original brief as to
       Jamison’s third claim.




                                               61
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 62 of 72




       raised for the ﬁrst time in a reply brief are waived.” 252 The
       question of whether to grant or deny summary judgment as
       to Jamison’s “Seizure of Property & Damage Claim” is simply
       not before the court. Accordingly, the claim will be set for
       trial.
                         VI.     The Return of Section 1983
       Our nation has always struggled to realize the Founders’ vi-
       sion of “a more perfect Union.” 253 From the beginning, “the
       Blessings of Liberty" were not equally bestowed upon all
       Americans. 254 Yet, as people marching in the streets remind us
       today, some have always stood up to face our nation’s failings
       and remind us that “we cannot be patient.” 255 Through their
       efforts we become ever more perfect.
       The U.S. Congress of the Reconstruction era stood up to the
       white supremacists of its time when it passed Section 1983.
       The late Congressman John Lewis stared down the racists of
       his era when he marched over the Edmund Pettus Bridge. The
       Supreme Court has answered the call of history as well, most
       famously when it issued its unanimous decision in Brown v.




       252Dixon v. Toyota Motor Credit Corp., 794 F.3d 507, 508 (5th Cir. 2015); see
       also Dugger v. Stephen F. Austin State Univ., 232 F. Supp. 3d 938, 957 (E.D.
       Tex. 2017) (collecting cases demonstrating that “courts disregard new ev-
       idence or argument offered for the first time in the reply brief”).
       253   U.S. CONST. pmbl.
       254   Id.
       255John Lewis, Speech at the March on Washington (Aug. 28, 1963), avail-
       able at https://voicesofdemocracy.umd.edu/lewis-speech-at-the-march-
       on-washington-speech-text/.




                                            62
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 63 of 72




       Board of Education and resigned the “separate but equal” doc-
       trine to the dustbin of history.
       The question of today is whether the Supreme Court will rise
       to the occasion and do the same with qualified immunity.
                               A.       The Supreme Court
       That the Justices haven’t acted so far is perhaps understanda-
       ble. Not only would they likely prefer that Congress fixes the
       problem, they also value stare decisis, the legal principle that
       means “fidelity to precedent.” 256
       Stare decisis, however, “isn’t supposed to be the art of method-
       ically ignoring what everyone knows to be true.” 257 From Tik-
       Tok 258 to the chambers of the Supreme Court, there is increas-
       ing consensus that qualified immunity poses a major problem
       to our system of justice.
       Justice Kennedy “complained” 259 as early as 1992 that in qual-
       ified immunity cases, “we have diverged to a substantial de-
       gree from the historical standards.” 260 Justice Scalia admitted
       that the Court hasn’t even “purported to be faithful to the




         See June Med. Servs. L.L.C. v. Russo, No. 18-1323, 2020 WL 3492640, at *22
       256

       (U.S. June 29, 2020) (Roberts, C.J., concurring).
       257   Ramos, 140 S. Ct. at 1405 (citation omitted).
       258See, e.g., @thekaranmenon, TIKTOK (June 7, 2020), https://vm.tik-
       tok.com/JLVfBkn/.
       259   That’s Professor Baude’s word, not mine. Baude, supra at 61.
       260   Wyatt v. Cole, 504 U.S. 158, 170 (1992) (Kennedy, J., concurring).




                                               63
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 64 of 72




       common-law immunities that existed when § 1983 was en-
       acted.” 261 Justice Thomas wrote there is “no basis” for the
       “clearly established law” analysis 262 and has expressed his
       “growing concern with our qualified immunity jurispru-
       dence.” 263 Justice Sotomayor has noted that her colleagues
       were making the “clearly established” analysis ever more
       “onerous.” 264 In her view, the Court’s doctrine “tells officers
       that they can shoot first and think later, and it tells the public
       that palpably unreasonable conduct will go unpunished.” 265
       It remains to be seen how the newer additions to the Court
       will vote. 266


         Crawford-El v. Britton, 523 U.S. 574, 611 (1998) (Scalia, J., joined by
       261

       Thomas, J., dissenting) (citation omitted).
       262Baxter, 140 S. Ct. at 1864 (Thomas, J., dissenting from the denial of cer-
       tiorari).
       263   Ziglar, 137 S. Ct. at 1870 (Thomas, J., concurring in part).
       264Kisela v. Hughes, 138 S. Ct. 1148, 1158 (2018) (Sotomayor, J., joined by
       Ginsburg, J., dissenting); see also Mullenix, 136 S. Ct. at 316 (Sotomayor, J.,
       dissenting).
       265   Id. at 1162.
       266According to one analysis, Justice Gorsuch’s record on the Tenth Circuit
       signaled that he “harbors a robust—though not boundless—vision of
       qualified immunity” and “is sensitive to the practical concerns qualified
       immunity is meant to mollify—namely, the realities of law enforcement.”
       Shannon M. Grammel, Judge Gorsuch on Qualified Immunity, 69 STAN. L.
       REV. ONLINE 163 (2017). On the Court of Appeals, however, those were the
       concerns then-Judge Gorsuch was supposed to honor. The genius of the
       law is that, as now-Justice Gorsuch observed in 2019, “[t]he Court bows to
       the lessons of experience and the force of better reasoning, recognizing
       that the process of trial and error, so fruitful in the physical sciences, is
       appropriate also in the judicial function.” Gamble v. United States, 139 S. Ct.
       1960, 2006 (2019) (Gorsuch, J., dissenting) (quoting Justice Brandeis).




                                               64
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 65 of 72




       Even without a personnel change, recent decisions make it
       questionable whether qualified immunity can withstand the
       stare decisis standard. 267 In 2018, Janus v. AFSCME overruled
       Abood v. Detroit Board of Education; in 2019, Knick v. Township
       of Scott overruled Williamson County v. Hamilton Bank; and in
       2020, Ramos v. Louisiana overruled Apodoca v. Oregon. Perhaps
       this Court is more open to a course-correction than its prede-
       cessors.
       So what is there to do?
       I do not envy the Supreme Court’s duty in these situations.
       Nor do I have any perfect solutions to offer. But a Fifth Circuit
       case about another Reconstruction-era statute, 42 U.S.C.
       § 1981, suggests vectors of change. The case has been lost to
       the public by a fluke of how it was revised. I share its original
       version here to give a tangible example of how easily legal
       doctrine can change.




       Sometimes our understanding of words changes, too, as we glean new in-
       sight into the meaning of an authoritative text. See, e.g., Bostock v. Clayton
       Cty., Georgia, 140 S. Ct. 1731 (2020). Justice Gorsuch’s majority opinion in
       Bostock emphasized that “no court should ever” dispense with a statutory
       text “to do as we think best,” adding, “the same judicial humility that re-
       quires us to refrain from adding to statutes requires us to refrain from di-
       minishing them.” Id. at 1753. Yet that is exactly what the Court has done
       with § 1983.
       267See Janus v. AFSCME, Council 31, 138 S. Ct. 2448, 2481 (2018); June Med.
       Servs., 2020 WL 3492640, at *22 (Roberts, C.J., concurring).




                                            65
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 66 of 72




                       B.       Section 1981 and Mr. Dulin
       Section 1981 “prohibits racial discrimination in making and
       enforcing contracts.” 268 It reads,
               All persons within the jurisdiction of the United
               States shall have the same right in every State
               and Territory to make and enforce contracts, to
               sue, be parties, give evidence, and to the full and
               equal benefit of all laws and proceedings for the
               security of persons and property as is enjoyed
               by white citizens, and shall be subject to like
               punishment, pains, penalties, taxes, licenses,
               and exactions of every kind, and to no other. 269
       You don’t need a lawyer to understand this statute. The lan-
       guage is simple and direct. It calls for “full and equal benefit
       of all laws and proceedings” regardless of race.
       A few years ago, George Dulin invoked this law in a suit he
       brought against his former employer. Dulin was a white at-
       torney in the Mississippi Delta. He had represented the local
       hospital board for 24 years. When he was replaced by a Black
       woman, Dulin claimed that the Board had discriminated
       against him on the basis of race. He said that no Board mem-
       ber had complained about his job performance, some of the



       268White Glove Staffing, Inc. v. Methodist Hosps. of Dallas, 947 F.3d 301, 308
       (5th Cir. 2020) (citation omitted).
       26942 U.S.C. § 1981(a). “[W]hile the statutory language has been somewhat
       streamlined in re-enactment and codification, there is no indication that
       § 1981 is intended to provide any less than the Congress enacted in 1866
       regarding racial discrimination against white persons.” McDonald v. Santa
       Fe Trail Transp. Co., 427 U.S. 273, 296 (1976).




                                            66
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 67 of 72




       Board members had made racist remarks, and he was better
       qualified than his replacement. 270
       Despite being simply stated, Section 1981 is not simply en-
       forced. In Section 1981, as with its cousin Section 1983, federal
       judges have invented extra requirements for plaintiffs to over-
       come before they may try their case before a jury.
       In Dulin’s case, the trial judge and two appellate judges
       thought he couldn’t overcome those extra hurdles. Specifi-
       cally, the Fifth Circuit majority explained that although some
       evidence showed that no one complained about Dulin’s job
       performance, other evidence revealed that the Board was si-
       lently dissatisfied with his work. 271 They held that Dulin’s ev-
       idence of racist remarks was from too long ago—it failed the
       “temporal proximity” requirement. 272 Then they found that
       his evidence of superior qualifications could not overcome a
       legal standard which says that “differences in qualifications
       are generally not probative evidence of discrimination unless
       those disparities are of such weight and significance that no
       reasonable person, in the exercise of impartial judgment,
       could have chosen the candidate selected over the plaintiff for
       the job in question.” 273 For the moment, Dulin had lost.




       270Dulin v. Bd. of Comm’rs of Greenwood Leflore Hosp., 586 F. App’x 643, 645-
       46 (5th Cir. 2014).
       271See George Dulin v. Bd. of Comm’rs of Greenwood Leflore Hosp., No. 10-
       60095, slip op. at 6 (5th Cir. July 8, 2011).
       272   Id. at 7.
       273Id. at 11 (quotations and citation omitted). This standard is awfully sub-
       jective.




                                            67
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 68 of 72




       To be clear, these judges in the majority hadn’t “gone rogue.”
       They were simply attempting to follow precedent that had
       long since narrowed the scope of Section 1981.
       Judge Rhesa Barksdale filed a 22-page dissent. He argued that
       the many factual disputes should be resolved by a jury, given
       the Seventh Amendment right to jury trials. 274 He wrote that
       the temporal proximity test was too stringent since a savvy
       Board could have “purposely waited a year to terminate Dulin
       in order for that decision not to appear to be motivated by
       race.” 275 He noted the evidence suggesting that the Board was
       lying about its motives, since “the Board never discussed Du-
       lin’s claimed poor performance.” 276 Judge Barksdale then
       flatly disagreed that the court “must apply the superior-qual-
       ifications test,” given evidence that the Board never cared to
       even discuss the qualifications of Dulin’s replacement. 277 He
       “urged” the full court to rehear the case en banc. 278
       Judges err when we “impermissibly substitute[]” a jury deter-
       mination with our own—the Seventh Amendment tells us
       so. 279 We err again when we invent legal requirements that are
       untethered to the complexity of the real world. 280 The truth is,

       274   Id. at 13-14 (Barksdale, J., dissenting).
       275   Id. at 26.
       276   Id. at 30.
       277   Id. at 32–33.
       278   Id. at 34.
         Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 153 (2000); see also
       279

       Vance v. Union Planters Corp., 209 F.3d 438, 442 n.4 (5th Cir. 2000).
       280The most confounding made-up standard might have been from the
       Eleventh Circuit. For years, that court held that a plaintiff could prove dis-
       crimination based on her superior qualifications “only when the disparity




                                                 68
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 69 of 72




       Section 1981 doesn’t have a “temporal proximity” require-
       ment. It says everyone in this country has “the same right . . .
       to the full and equal benefit of all laws and proceedings for
       the security of persons and property.” We should honor it.
       Judge Barksdale’s powerful defense of the Seventh Amend-
       ment eventually persuaded his colleagues. They withdrew
       their opinion and issued in its place a two-paragraph, per cu-
       riam order directing the district court to hold a full trial on
       Dulin’s claims. 281 Dulin subsequently presented his case to a
       jury of his peers, and the judiciary didn’t collapse under a
       flood of follow-on litigation. 282 That he won his trial hardly
       matters: the case affirmed Judge Browning’s point that “jury
       trials are the most democratic expression” of which official
       acts are reasonable and which are excessive. 283, 284


       in qualifications is so apparent as virtually to jump off the page and slap
       you in the face.” Ash v. Tyson Foods, Inc., 546 U.S. 454, 456-57 (2006) (empha-
       sis added) (quotations and citation omitted). The Supreme Court eventu-
       ally rejected the standard as “unhelpful and imprecise.” Id. at 457.
       281See Dulin v. Bd. of Comm’rs of Greenwood Leflore Hosp., 657 F.3d 251, 251
       (5th Cir. 2011).
       282We have many tools at our disposal to stop frivolous suits at any stage
       of litigation. See, e.g., 28 U.S.C. § 1915; Fed. R. Civ. P. 11, 12, 37, and 56;
       Link v. Wabash R. Co., 370 U.S. 626, 629 (1962). Even after a jury has reached
       a verdict, a judge may set aside the decision or take other corrective ac-
       tions if the judge believes a reasonable jury could not have reached the
       decision. See, e.g., Fed. R. Civ. P. 50, 59 and 60. And where the trial court
       errs, the appellate court is given the opportunity to correct.
       283   Manzanares, 331 F. Supp. 3d at 1294 n.10.
       284The Court recognizes that juries have not always done the right thing.
       As the Supreme Court noted in Ramos, some states created rules regarding
       jury verdicts that can be “traced to the rise of the Ku Klux Klan and efforts
       to dilute ‘the influence of racial, ethnic, and religious minorities’” on their




                                              69
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 70 of 72




       I have told this story today because of its obvious parallels
       with § 1983. In both situations, judges took a Reconstruction-
       era statute designed to protect people from the government,
       added in some “legalistic argle-bargle,” 285 and turned the stat-
       ute on its head to protect the government from the people. We
       read § 1983 against a background of robust immunity instead
       of the background of a robust Seventh Amendment. 286 Then
       we added one judge-made barrier after another. Every hour
       we spend in a § 1981 case trying to parse “temporal proxim-
       ity” is a distraction from the point of the statute: to determine
       if there was unlawful discrimination. Just as every hour we
       spend in a § 1983 case asking if the law was “clearly estab-
       lished” or “beyond debate” is one where we lose sight of why


       juries. 140 S. Ct. at 1394. As other courts have noted, “racial discrimination
       remains rampant in jury selection.” State v. Saintcalle, 178 Wash. 2d 34, 35
       (2013), abrogated on other grounds by City of Seattle v. Erickson, 188 Wash. 2d
       721 (2017). Like any actor in our legal system, juries may succumb to “un-
       intentional, institutional, or unconscious” biases. Id. at 36. However, the
       federal courts’ adoption and expansion of qualified immunity evinces an
       obvious institutional bias in favor of state actors. With its more diverse
       makeup relative to those of us who wear the robe, a jury is best positioned
       to “decide justice.” Paul Butler, Racially Based Jury Nullification: Black Power
       in the Criminal Justice System, 105 YALE L.J. 677, 701-02 (1995) (citation omit-
       ted); see also Danielle Root et al., Building a More Inclusive Federal Judiciary,
       CTR. FOR AM. PROGRESS (Oct. 3, 2019) (“Today, more than 73 percent of
       sitting federal judges are men and 80 percent are white. Only 27 percent
       of sitting judges are women . . . . while Hispanic judges comprise just 6
       percent of sitting judges on the courts. Judges who self-identify as LGBTQ
       make up fewer than 1 percent of sitting judges.”) (citations omitted).
       285   United States v. Windsor, 570 U.S. 744, 799 (2013) (Scalia, J., dissenting).
       286Afterall, “[q]uite simply, jurors are the life’s blood of our third branch
       of government.” Marchan v. John Miller Farms, Inc., 352 F. Supp. 3d 938, 947
       (D. N.D. 2018) (citation omitted).




                                                70
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 71 of 72




       Congress enacted this law those many years ago: to hold state
       actors accountable for violating federally protected rights.
       There is another, more difficult reason I have told this story,
       though. When the Fifth Circuit withdrew its first opinion,
       Westlaw deleted it and the accompanying dissent. Other at-
       torneys and judges have thus never had the benefit of Judge
       Barksdale’s analysis and defense of the Seventh Amend-
       ment—one forceful enough to persuade his colleagues to re-
       verse themselves. 287 That is a loss to us all.
       And, although the panel in Dulin ultimately permitted the
       case to proceed to a jury trial, this fell short of equal justice
       under the law. Instead of seeking en banc review to eliminate
       the judge-created rules that prohibited Mr. Dulin’s case from
       moving forward, the panel simply decided his case would be
       an exception to the rules. They provided no explanation as to
       why an exception, rather than a complete overhaul, was ap-
       propriate. The “temporal proximity” requirement still applies
       to § 1981 claims in the Fifth Circuit today. Dulin shows us an
       example of judges recognizing the inconsistencies and im-
       practicalities of an invented doctrine, but not going far
       enough to correct the wrong.
       In Dulin, federal judges decided that a Reconstruction-era law
       could accommodate the claims of an older, white, male attor-
       ney. They had the imagination to see how their constricting
       view of § 1981 harmed someone who shared the background
       of most federal judges. That same imagination must be used
       to resuscitate § 1983 and remove the impenetrable shield of
       protection handed to wrongdoers.



       287Fortunately, the dissent is readily found on Google searches and an of-
       ficial copy was preserved on the District Court’s docket.



                                          71
Case 3:16-cv-00595-CWR-LRA Document 72 Filed 08/04/20 Page 72 of 72




       Instead of slamming shut the courthouse doors, our courts
       should use their power to ensure Section 1983 serves all of its
       citizens as the Reconstruction Congress intended. Those who
       violate the constitutional rights of our citizens must be held
       accountable. When that day comes we will be one step closer
       to that more perfect Union.
                                     VII.   Conclusion
       Again, I do not envy the task before the Supreme Court. Over-
       turning qualified immunity will undoubtedly impact our so-
       ciety. Yet, the status quo is extraordinary and unsustainable.
       Just as the Supreme Court swept away the mistaken doctrine
       of “separate but equal,” so too should it eliminate the doctrine
       of qualified immunity.
       Earlier this year, the Court explained something true about
       wearing the robe:
                  Every judge must learn to live with the fact he
                  or she will make some mistakes; it comes with
                  the territory. But it is something else entirely to
                  perpetuate something we all know to be wrong
                  only because we fear the consequences of being
                  right. 288
       Let us waste no time in righting this wrong.
       Oﬃcer McClendon’s motion is GRANTED, and the remain-
       ing claim in this matter will be set for trial in due course.
       SO ORDERED, this the 4th day of August, 2020.
                                                     s/ CARLTON W. REEVES
                                                  United States District Judge



       288   Ramos, 140 S. Ct. at 1408.



                                             72
